 


110 HR 2144 IH: Farm, Nutrition, and Community Investment Act of 2007
U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2144 
IN THE HOUSE OF REPRESENTATIVES 
 
May 3, 2007 
Ms. DeLauro (for herself, Mr. Gilchrest, Mr. Murphy of Connecticut, Ms. Woolsey, Mr. Rothman, Mr. Gerlach, Mr. Ruppersberger, Mr. Shays, Mr. Allen, Mr. Hinchey, Mr. Courtney, Ms. Kaptur, Mr. Larson of Connecticut, Ms. Schakowsky, Mr. Hodes, Mr. Castle, Mr. Arcuri, Mr. Farr, Mr. Welch of Vermont, Mr. McHugh, Mr. Reynolds, Ms. Shea-Porter, and Mr. Olver) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Energy and Commerce, Education and Labor, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To extend and enhance farm, nutrition, and community development programs of the Department of Agriculture, and for other purposes. 
 
 
1.Short title and table of contents 
(a)Short titleThis Act may be cited as the Farm, Nutrition, and Community Investment Act of 2007.  
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title and table of contents. 
Title I—Market and Economic Development 
Subtitle A—Farm and ranch profitability grant program 
Sec. 101. Availability and purpose of grants. 
Sec. 102. Allocations to States. 
Sec. 103. Grant expenditures and allowable uses. 
Sec. 104. State eligibility and accountability. 
Sec. 105. Funding. 
Sec. 106. Definitions. 
Subtitle B—Miscellaneous provisions 
Sec. 111. Eligibility of certain agricultural producers for certain rural development programs. 
Sec. 112. Technical assistance for specialty crops. 
Sec. 113. Market access program. 
Title II—Conservation 
Subtitle A—Changes to Existing Conservation Programs 
Sec. 201. Environmental quality incentives program. 
Sec. 202. Delivery of technical assistance. 
Sec. 203. Cooperative conservation partnership initiative. 
Sec. 204. Conservation loan guarantee program. 
Sec. 205. Pilot program for comprehensive conservation planning. 
Sec. 206. Conservation application process. 
Sec. 207. Minimum base allocation to States in funding of certain Department of Agriculture conservation programs. 
Sec. 208. Conservation security program. 
Sec. 209. Reauthorization of and increased funding for farmland protection program. 
Sec. 210. Farmland Protection Policy Act. 
Sec. 211. Debt for agricultural easements. 
Sec. 212. Planning for agriculture grants. 
Sec. 213. Exclusion of payments under Department of Agriculture conservation programs from adjusted gross income limitation. 
Sec. 214. Reauthorization of and increased funding for wildlife habitat incentive program. 
Sec. 215. Conservation reserve program. 
Sec. 216. Wetlands reserve program. 
Sec. 217. Pilot program for conservation risk management. 
Subtitle B—Conservation Corridor Demonstration Program 
Sec. 221. Conservation corridor demonstration program. 
Sec. 222. Implementation of conservation corridor plan. 
Sec. 223. Funding requirements. 
Sec. 224. Relation to existing program. 
Title III—Energy 
Sec. 301. Definition of biomass. 
Sec. 302. Research on biobased products. 
Sec. 303. Development of biorefineries. 
Sec. 304. Energy audit and renewable energy development program. 
Sec. 305. Renewable energy systems and energy efficiency improvements program. 
Sec. 306. Biomass research and development. 
Sec. 307. Cooperative research and extension projects for carbon cycle, renewable energy, and climate change in the Northeast and Mid-Atlantic United States. 
Sec. 308. Industrial site redevelopment through cellulosic program. 
Sec. 309. Farm and ranch energy efficiency rebate program. 
Sec. 310. Alternative uses for biofuel byproducts. 
Sec. 311. National net metering for farm energy. 
Title IV—Healthy Diets 
Sec. 401. Expansion of fresh fruit and vegetable program. 
Sec. 402. Section 32 specialty crop purchases. 
Sec. 403. School preference study. 
Sec. 404. Independent evaluation of Department of Agriculture commodity purchase process. 
Sec. 405. Allow geographic preferences in food purchasing programs. 
Sec. 406. Authorization level for farm-to-cafeteria activities. 
Sec. 407. Extension of WIC farmer’s market nutrition program. 
Sec. 408. Senior farmers’ market nutrition program. 
Sec. 409. Disabled farmers market nutrition pilot program. 
Sec. 410. Farmers’ market promotion program. 
Sec. 411. Department of Defense and Department of Agriculture procurement of locally produced fruits and vegetables. 
Title V—Forestry 
Sec. 501. National and State forest prioritization and planning. 
Sec. 502. Healthy forests reserve program. 
Sec. 503. Community forest and open space conservation program. 
Title VI—Nutrition 
Subtitle A—Food stamp program 
Sec. 601. Preventing reductions in benefits. 
Sec. 602. Strengthening the food purchasing power of low-income americans. 
Sec. 603. Child care deduction. 
Sec. 604. Exclusion of combat-related military pay from countable income. 
Sec. 605. Exclusion of retirement accounts from countable financial resources. 
Sec. 606. Allowable countable resources. 
Sec. 607. Facilitating simplified reporting. 
Sec. 608. Simplifying work requirement. 
Sec. 609. Minimum benefit. 
Sec. 610. Reauthorization of food stamp program and food distribution program on Indian reservations. 
Sec. 611. Accountability for paperwork requirements. 
Sec. 612. Performance standards for biometric technology. 
Sec. 613. Preventing conflicts of interest. 
Sec. 614. Limitation on contracting. 
Sec. 615. Fairness for legal immigrants. 
Sec. 616. Clarifying eligibility. 
Sec. 617. Ensuring proper screening. 
Sec. 618. Clarification of simplified administrative reporting requirement. 
Subtitle B—Other nutrition programs 
Sec. 631. Commodities for the emergency food assistance program. 
Sec. 632. Reauthorize the commodity supplemental food program (CSFP). 
Sec. 633. Reauthorization of and increased funding for community food project competitive grants. 
Title VII—Crop Insurance 
Sec. 701. Reauthorization of and additional funding for agricultural management assistance program. 
Sec. 702. Reauthorization, expansion, and improvement of adjusted gross revenue (AGR) insurance pilot program. 
Sec. 703. Crop insurance incentives for beginning farmers. 
Sec. 704. Crop insurance appeals. 
Sec. 705. Expanded coverage based on historical data. 
Sec. 706. Coverage area flexibility. 
Sec. 707. Provision of organic insurance programs. 
Sec. 708. Education and risk management assistance. 
Title VIII—Dairy 
Sec. 801. Continuation of the milk income loss contract program. 
Sec. 802. Minimum price for Class I milk under Federal milk marketing orders. 
Sec. 803. Dairy export incentive and dairy indemnity programs. 
Sec. 804. Funding of dairy promotion and research program. 
Sec. 805. Federal milk marketing orders. 
Sec. 806. Dairy processing equipment loan guarantee fund. 
Sec. 807. Federal loan forgiveness program. 
Sec. 808. Mandatory reporting of dairy commodities. 
Title IX—Miscellaneous Provisions 
Sec. 901. National organic transition and stewardship incentive program. 
Sec. 902. National organic technical committee. 
Sec. 903. National organic certification cost share program. 
Sec. 904. Exclusion of 100 percent of gain on sales of development rights or conservation easments on agricultural land to eligible entities for conservation purposes. 
Sec. 905. Establishment of research grants program for producers to improve survivability of speciality crops and livestock. 
Sec. 906. National clean plant network. 
Sec. 907. Early pest detection and surveillance improvement program.   
IMarket and Economic Development 
AFarm and ranch profitability grant program 
101.Availability and purpose of grants 
(a)In generalFor each of fiscal years 2008 through 2013, the Secretary shall make a grant under this section to each State, through its State Department of Agriculture, that has an approved 3-year strategic plan and has submitted an annual work plan and annual report in accordance with the terms and conditions established under section (4).  
(b)Purpose of grantsThe objective of these grants is to improve the profitability of America’s farms and ranches, increase self-employment opportunities for farmers and ranchers, revitalize local and regional food systems, increase wealth and asset-building in rural communities; and encourage entrepreneurship and innovation in farming and ranching by funding State, local and farm-level programs and projects that address— 
(1)farm viability and diversification;  
(2)market development and promotion;  
(3)product development/differentiation and promotion;  
(4)consumer education;  
(5)business planning;  
(6)alternate ownership models and structures;  
(7)local and regional infrastructure needs; or  
(8)local and regional food security needs.  
(c)Maintenance of effortThe State shall provide assurances to the Secretary, as part of its annual accounting required under section 104, that funds provided to the State under this section have been used only to supplement, not to supplant, the amount of State funds otherwise expended in support of the permitted grant uses.  
(d)Administrative and planning expensesNot more than 5 percent of funds provided annually under this section may be used by the State for administrative and planning expenses.  
102.Allocations to States 
(a)Fifteen percent of any funding allocated annually under this subtitle shall be allocated equally among States as a minimum base grant amount. Subject to the appropriation of sufficient funds, each eligible State shall receive at least $3,000,000 each fiscal year as a minimum grant amount under this section.  
(b)Beginning in fiscal year 2009, and for each fiscal year thereafter, 15 percent of the amount of the funds allocated under this subtitle shall be distributed to States as bonus payments. Bonus payments shall be awarded equally among those States that match at least 30 percent of the prior year’s Federal allocation under this subtitle with an equivalent amount of State, local or private funds, or combination thereof.  
(c)All remaining funds allocated to States under this subtitle shall bear the same ration to the total amount made available under this section for that fiscal year as a composite index, weighted equally, of the market value of agricultural sales and the number of farms in the State during the preceding calendar year bears to the composite, weighted equally, of the market value of agricultural sales and the number of farms in all States receiving grants under this section in the fiscal year.  
103.Grant expenditures and allowable uses 
(a)Eligible grant recipientsTo achieve the objectives of these grants, a State department of agriculture may use grant funds provided under this title to supplement funding for State programs, projects and initiatives, and/or to provide grants to any of the following: 
(1)Producers.  
(2)Local and regional government entities.  
(3)Agricultural cooperatives.  
(4)Agricultural processors.  
(5)Non-profit organizations.  
(6)Research institutions.  
(b)Permitted use of grant fundsA State may use grant funds received under this section for any of the following purposes: 
(1)To provide marketing or business development assistance to producers.  
(2)To promote product development or differentiation.  
(3)To encourage direct-to-consumer market opportunities such as— 
(A)farmers markets;  
(B)buy-local campaigns;  
(C)agri-tourism; and  
(D)on-farm retail market opportunities.  
(4)To rebuild local and regional food systems through planning or development of agricultural processing facilities or other infrastructure that enhances or adds value to agricultural products grown within the State.  
(5)To match State funding for— 
(A)farm viability programs;  
(B)agriculture innovation centers; and  
(C)recreational walk-in or access programs.  
(6)To encourage profitable business models and develop alternative ownership structures and new business succession models.  
(7)To increase consumer awareness of agricultural products and services grown and provided within the State, including advertising and promotional campaigns.  
(8)To provide direct grants to producers for farm infrastructure or equipment needs that— 
(A)add value to a commodity produced; or  
(B)will allow for the transition to a new agricultural enterprise.  
(9)To provide technical, legal and other support to beginning and/or socially disadvantaged farmers.  
(10)To assist county and local governments in planning for agriculture, including the land use and infrastructure needs of local producers.  
(11)To address food safety issues, including training.  
(12)To enhance the competitiveness of specialty crops, including applied research.  
(c)Prohibited use of grants fundsA State may not use grant funds received under this section to directly subsidize the price of an agricultural commodity in the market.  
(d)Maximum grant amountA State may not award more than 33 percent of the funds it receives under this section in any fiscal year to any single project, proposal or program.  
104.State eligibility and accountability 
(a)In generalTo be eligible to receive a grant a State must have a 3-year strategic plan reviewed by that State’s Federal Food and Agricultural Council and approved by the Secretary of Agriculture. Strategic plans shall be prepared and submitted in the first and fourth fiscal years in which funds are available under this section. A strategic plan shall include the information required in subsection (b) as well as any other information the Secretary may require by regulation. Within 90 days after the end of each fiscal year in which a State is allocated grant funds under this subtitle, a State shall submit a report of the previous fiscal year’s activities. The report shall include the information required in subsection (c) as well as any other information the Secretary may require by regulation.  
(b)Strategic planA strategic plan shall reflect the diversity of the State’s agricultural sector, including the production, processing, marketing, and distribution of its food and agricultural products, and must include the following: 
(1)The State’s vision for meeting the purposes of the title.  
(2)The State’s 3-year plan for achieving that vision, including goals, objectives, measurable outcomes and yearly milestones toward completion.  
(3)An explanation of how the plan reflects the diversity of the State’s agricultural sector, and the method by which the State has and will continue to solicit the input of the agricultural sector in developing the plan, setting grant priorities and selecting projects.  
(4)A year-by-year work plan, including— 
(A)general project areas that will be funded;  
(B)percent of funding anticipated for each project area; and  
(C)the expected project selection process for each fiscal year.  
(c)Annual reportsWithin 90 days after the end of every fiscal year, a State shall submit a report of the previous fiscal year’s activities, including an accounting of projects funded, non-Federal funds leveraged, mileposts completed, outcomes achieved, and unobligated funds remaining. The annual report shall also include an updated work plan for the current fiscal year.  
(d)Review of strategic plans and annual reportsIn reviewing the strategic plan submitted under subsection (b), the State’s Federal Food and Agricultural Council shall ensure that the plan reflects the diversity of the State’s agricultural sector and will carry out the purposes of the grant program. The Council shall submit the plan and its recommendation to the Secretary regarding the plan within 45 days of receipt of the plan. The Secretary may request that a State make changes to its strategic plan or may reject a State’s strategic plan, but must give a State an opportunity to resubmit a revised plan. The State’s Food and Agricultural Council shall also review the annual report required under subsection (c), and shall forward the report and the Council’s recommendations, if any, regarding the State’s annual work plan to the Secretary within 45 days of receipt of the report. The Secretary may request that a State make changes to its annual work plan in order to more fully reflect the priorities of the State’s strategic plan or the goals of the program.  
(e)Unobligated fundsAny funds not obligated by a State within 2 fiscal years shall be remitted back to the Secretary for redistribution in the next fiscal year.  
(f)Effect of noncomplianceIf the Secretary, after reasonable notice to a State, finds that there has been a failure by the State to comply with the requirements under section 101(c) or section 104(b) or (c), is not substantially meeting the outcomes and milestones described in its strategic and yearly work plans, is not meeting the purposes of the grant program or is not funding projects reflective of the diversity of the State’s agricultural sector, the Secretary may disqualify, for 1 or more years, the State from receipt of future grants under this title.  
(g)Audit requirementsThe State shall submit an annual audit to the Secretary, through the Agricultural Marketing Service. A State may use no more than 2 percent of the total funds awarded to it under this section to perform this audit.  
105.FundingThe Secretary shall use $1,000,000,000 of funds of the Commodity Credit Corporation during each of fiscal years 2008 through 2013 to carry out the purposes of this subtitle.  
106.DefinitionsIn this title: 
(1)The term State means the 50 States.  
(2)The term State department of agriculture means the agency, commission, or department of a State government responsible for agriculture within the State;  
(3)The term producer has the meaning given such term by the Department of Agriculture for the purpose of the Census of Agriculture.  
BMiscellaneous provisions 
111.Eligibility of certain agricultural producers for certain rural development programsAn agricultural producer or entity that is substantially owned and operated by agricultural producers shall not be required to be located in, or pursuing a project in a rural area for purposes of eligibility for programs administered under the following provisions of law: 
(1)Section 313 and title V of the Rural Electrification Act of 1936 (7 U.S.C. 940c and 950aa et seq.).  
(2)Subtitle G of title XVI of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5901 et seq.).  
(3)Sections 306(a)(1) and 310B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(1) and 1932).  
(4)Section 1323 of the Food Security Act of 1985 (Public Law 99–198; 7 U.S.C. 1932 note).  
(5)The Act of July 2, 1926 (44 Stat. 802, chapter 725; 7 U.S.C. 451 et seq.).  
(6)Any other provision of law under which a program is administered by the Rural Business and Cooperative Development Service.  
112.Technical assistance for specialty crops 
(a)Funding and carryover of fundingSubsection (d) of section 3205 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 5680) is amended to read as follows: 
 
(d)Funding and carryover of funding 
(1)FundingTo carry out the program, the Secretary shall make available funds of the Commodity Credit Corporation, or an equal value of commodities owned by the Commodity credit Corporation, in the amount of— 
(A)$4,000,000 for fiscal year 2008;  
(B)$6,000,000 for fiscal year 2009;  
(C)$8,000,000 for fiscal year 2010; and  
(D)$10,000,000 for each of fiscal years 2011, 2012, and 2013.  
(2)Carryover of fundingFunds made available for the program under paragraph (1) or under section 201 of the Specialty Crops Competitiveness Act of 2004 (Public Law 108–465; 118 Stat. 3884) shall remain available until expended. .  
(b)FlexibilitySuch section is further amended by adding at the end the following new subsection: 
 
(e)FlexibilityIn providing technical assistance under the program, the Secretary shall provide for case-by-case extensions, upon the approval of the Administrator of the Foreign Agricultural Service, of time frames provided by regulations in connection with that assistance. .  
113.Market access programSection 211(c)(1)(A) of the Agricultural Trade Act of 1978 (7 U.S.C. 5641(c)(1)(A)) is amended— 
(1)by striking and before $200,000,000; and  
(2)by inserting and $350,000,000 for each of the fiscal years 2008 through 2013, after 2007,.  
IIConservation 
AChanges to Existing Conservation Programs 
201.Environmental quality incentives program 
(a)Extension 
(1)Funding extension and increaseSection 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended by striking paragraph (6) and inserting the following new paragraph: 
 
(6)The environmental quality incentives program under Chapter 4, using, to the maximum extent practicable, $2,000,000,000 in each of fiscal years 2008 through 2013. .  
(2)Conforming amendmentsSection 1240B of such Act is amended (16 U.S.C. 3839aa–2)— 
(A)in subsection (a)(1), by striking 2010 and inserting 2013; and  
(B)in subsection (g), by striking 2007 and inserting 2013.  
(b)PurposesSection 1240 of such Act (16 U.S.C. 3839aa) is amended— 
(1)in paragraph (2), by inserting , conserving energy, after resources; and  
(2)in paragraph (3), by inserting and conserve energy, after wildlife.  
(c)Bidding downSubsection (c) of section 1240B of such Act (16 U.S.C. 3839aa–2) is amended to read as follows: 
 
(c)Bidding downThe Secretary shall not assign a higher priority to any application because the applicant is willing to accept a lower cost-share or incentive payment than the applicant would otherwise be entitled to receive. Nothing in this subsection shall be construed to relieve the Secretary of the obligation, when evaluating applications for cost-share payments and incentive payments, to evaluate the cost-effectiveness of the proposed conservation practices, systems, and approaches described in the applications and to prioritize the most cost-effective applications, as required by section 1240C(1). .  
(d)Evaluation of applications for cost share payments and incentive paymentsSection 1240C of such Act (16 U.S.C. 3839aa–3) is amended to read as follows: 
 
1240C.Evaluation of applications for costshare payments and incentive paymentsIn evaluating applications for cost-share payments and incentive payments, the Secretary shall— 
(1)prioritize applications based on their overall level of cost-effectiveness to ensure that the conservation practices, systems, and approaches proposed are the most efficient means of achieving the anticipated and desired environmental benefits of the project;  
(2)prioritize applications based on how effectively and comprehensively the project addresses the designated resource concern or resource concerns;  
(3)reward higher levels of environmental performance, such as advanced levels of management within land management practices;  
(4)develop criteria for evaluating applications that will ensure that national, State, and local conservation priorities are effectively addressed; and  
(5)prioritize applications that will improve environmental performance or resource conservation on existing agricultural operations. .  
(e)Cost share payment exceptionSubsection (d)(2)(A) of section 1240B of such Act (16 U.S.C. 3839aa–2) is amended to read as follows: 
 
(A)Limited resource and beginning farmersThe Secretary may increase the amount provided to a producer under paragraph (1) to not more than 90 percent if the producer is a limited resource or beginning farmer or rancher, as determined by the Secretary, but in no event shall the cost share payment under this paragraph be less than 15 percent more than the payment that the Secretary may determine under paragraph (1). .  
(f)Conservation innovation grantsSection 1240H of such Act (16 U.S.C. 3839aa–8) is amended— 
(1)in subsection (a), by striking may and inserting shall;  
(2)in subsection (b)— 
(A)by striking may and inserting shall;  
(B)by striking the ; and at the end of paragraph (2)(B) and inserting the following new subparagraph: 
 
(C)methane digester research; and .  
(C)by striking and at the end of paragraph (2);  
(D)by striking the period at the end of paragraph (3) and inserting ; and; and  
(E)by adding at the end the following new paragraph: 
 
(4)include a plan for technology transfer. ; and  
(3)by adding at the end the following new subsections: 
 
(d)Technology transferTo the maximum extent practicable, the Secretary shall ensure efficient, effective transfer of innovative technologies and approaches demonstrated through projects that receive funding under this section.  
(e)FundingIn addition to amounts made available under section 1241(a)(6) to carry out this chapter, the Secretary shall use funds of the Commodity Credit Corporation to carry out this section in the following amounts: 
(1)40,000,000 for fiscal year 2008.  
(2)50,000,000 for fiscal year 2009.  
(3)60,000,000 for fiscal year 2010.  
(4)75,000,000 for each of fiscal years 2011 through 2013. .  
(g)Performance incentives for statesChapter 4 of subtitle D of title XII of such Act is amended by adding at the end the following new section: 
 
1240J.Performance incentives for states 
(a)High level of performance bonusFor each of fiscal years 2008 through 2013, 10 percent of the funds made available under this chapter shall be reserved by the Secretary for bonus allocations to States that demonstrate a high level of performance in implementing the environmental quality incentives program.  
(b)Special considerationsIn evaluating State performance under subsection (a), the Secretary shall reward States that— 
(1)consistently meet the requirements of section 1240C in evaluating offers and payments;  
(2)dedicate a portion of their annual environmental quality incentives program allocation to multi-producer cooperative efforts to address specific resource concerns;  
(3)collaborate with other Federal and State agencies, local governments, educational institutions, and for-profit and nonprofit organizations to monitor and evaluate the environmental outcomes associated with implementation of the environmental quality incentives program;  
(4)demonstrate effective and efficient program delivery, including the provision of adequate technical assistance to all program participants through appropriate staffing and through cooperation with other Federal, State, Tribal, and local agencies, for-profit and nonprofit organizations, and individuals with demonstrated expertise in the planning and implementation of conservation practices, systems, and approaches;  
(5)support and encourage innovative approaches to addressing resource concerns;  
(6)effectively leverage Federal funding with local and State matching funds; and  
(7)demonstrate effective outreach and innovative approaches to reaching and serving beginning farmers and ranchers, limited-resource producers, and operators with lower rates of historical participation in Federal farm and conservation programs. .  
202.Delivery of technical assistance 
(a)Subsection (a)(2) of section 1242 of the Food Security Act of 1985 (16 U.S.C. 3842) is amended to read as follows: 
 
(2)at the option of the producer, through a payment, as determined by the Secretary, to an approved third party or technical service provider, if available. .  
(b)Subsection (b)(1)(B) of section 1242 of the Food Security Act of 1985 (16 U.S.C. 3842) is amended to read as follows: 
 
(B)establishing the amounts and methods for payments for that assistance, provided that payment rates reflect reasonable market conditions for the region in which the assistance would be provided. .  
(c)Subsection (b)(3) of section 1242 of the Food Security Act of 1985 (16 U.S.C. 3842) is amended to read as follows: 
 
(3)Competitive biddingThe Secretary may accept bids from and enter into annual or multi-year contracts and agreements with approved third parties to provide technical assistance to producers eligible for assistance under this title. .  
(d)Subsection (b)(4) of section 1242 of the Food Security Act of 1985 (16 U.S.C. 3842) is amended by striking Secretary may request and inserting Secretary shall, to the maximum extent practicable, request.  
(e)Subsection (b)(1) of section 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended to read as follows: 
 
(1)shall be available for the provision of technical assistance for the programs for which funds are made available beginning with the time that the producer submits a bona fide application for assistance under that program; and .  
203.Cooperative conservation partnership initiative 
(a)Establishment of grant programSubtitle D of title XII of the Food Security Act of 1985 is amended by adding at the end the following new chapter: 
 
6Cooperative conservation partnership initiative  
1240W.Cooperative conservation partnership initiative 
(a)Grants and agreementsThe Secretary shall make grants and enter into agreements for not shorter than 2-year or longer than 5-year terms with eligible entities specified in subsection (c) to preferentially enroll producers in 1 or more of the programs specified in subsection (b) to carry out special projects and initiatives through which multiple producers and other interested persons cooperate to address specific resources of concern related to agricultural production on a local, State, or regional scale.  
(b)Covered programsThe conservation programs referred to in subsection (a) are the following: 
(1)Conservation reserve program, but only the continuous signup portion of the program.  
(2)Conservation reserve enhancement program.  
(3)Environmental quality incentives program.  
(4)Farmland protection program.  
(5)Grassland reserve program.  
(6)Ground and surface water conservation program.  
(7)Wetland reserve program.  
(8)Wildlife habitat incentive program.  
(c)Eligible partnersGrants may be made or agreements may be entered into under this section with any of the following (or a combination thereof): 
(1)States and agencies of States.  
(2)Political subdivisions of States, including State-sponsored conservation districts.  
(3)Indian tribes.  
(4)Nongovernmental organizations and associations, including producer associations, farmer cooperatives, extension associations, and conservation organizations with a history of working cooperatively with producers to effectively address resource concerns related to agricultural production, as determined by the Secretary.  
(d)Applications 
(1)Competitive processThe Secretary shall establish a competitive process for considering applications for grants or agreements under this section consistent with the evaluation criteria listed in subsection (e).  
(2)Program allocationApplications shall include— 
(A)specification of the amount of funding or acres, or both, of 1 or more covered programs specified in subsection (b) proposed to be allocated to carry out the special project or initiative; and  
(B)a schedule for utilization of funding or acres over the life of the proposed project or initiative.  
(e)Evaluation criteriaIn evaluating applications for grants or agreements under this section the Secretary shall consider the extent to which— 
(1)preferential enrollment in the covered programs specified in the application will effectively address the environmental objectives established for the special project or initiative; and  
(2)the special project or initiative covered by the application— 
(A)enjoys local and regional support from producers and other interested persons, including governmental and nongovernmental organizations with appropriate expertise on the issues the project or initiative seeks to address;  
(B)includes clear environmental objectives and a high likelihood of success;  
(C)includes a well defined project or initiative plan that identifies sensitive areas requiring treatment and prioritizes conservation systems, practices, and activities needed to achieve environmental objectives;  
(D)promises adequate and coordinated participation to achieve the objectives of the project or initiative;  
(E)coordinates integration of local, State, and Federal efforts to make the best use of available resources and maximize cost-effective investments;  
(F)leverages financial and technical resources from sources other than the programs authorized by this subtitle, including financial and technical resources provided by Federal and State agencies, local governments, nongovernmental organizations and associations, and other private sector entities;  
(G)describes how all necessary technical assistance will be provided to each producer participating in the project or initiative, including cost estimates for technical assistance and whether such assistance will be provided by technical service providers;  
(H)describes how the administrative costs of the project or initiative will be minimized;  
(I)addresses a local, State, regional, or national environmental priority or priorities, with particular emphasis on any priority for which there is an existing State or federally approved plan in place for addressing that priority;  
(J)includes a plan to evaluate progress and measure results; and  
(K)clearly demonstrates that enrollment of producers in covered programs will be consistent with the purposes and policies of each individual program, as established in statute, rules and regulations, and program guidance promulgated by implementing agencies.  
(f)PrioritiesTo the maximum extent practicable, consistent with the requirements of subsection (d), the Secretary shall ensure that, each fiscal year, grants are awarded and agreements are entered into under this section to support projects and initiatives that collectively address the resource concerns facing producers, ranchers, and small private forest landowners, including specifically projects and initiatives that are designed— 
(1)to achieve improvements in water quality in watersheds impacted by agriculture, particularly by increasing the participation of producers in implementing best management practices in a watershed or developing environmentally and economically viable alternative uses for manure and litter;  
(2)to achieve improvements in air quality in a geographical area where agricultural operations impact air quality, especially an area that, as determined by the Administrator of the Environmental Protection Agency, is a non-attainment area with respect to any of the national ambient air quality standards promulgated by the Administrator under section 109 of the Clean Air Act (42 U.S.C. 7409);  
(3)to conserve water for environmental purposes, such as enhanced in stream flows or aquifer recharge in regions, States, or local areas where water quantity is a concern;  
(4)to assist in the recovery of Federal or State-listed endangered species or species of special concern or to further the goals and objectives of a State’s comprehensive wildlife conservation plan through the cooperative efforts of multiple producers;  
(5)to control invasive species on rangeland or other agricultural land through the cooperative efforts of multiple producers in a geographical area;  
(6)to address a specific resource of concern or set of concerns on private, non-industrial forest land;  
(7)to reduce losses of pesticides to the environment by engaging multiple producers in a geographic area in adoption of integrated pest management practices and approaches; and  
(8)to keep working farms and ranches facing development pressures in agricultural use.  
(g)Cost share 
(1)Maximum; exceptionsThe Secretary shall not require more than 25 percent of the cost of a project or initiative supported under a grant or agreement entered into under this section to come from non-Federal sources. However, the Secretary may award more points to projects or initiatives offering to cover a higher percentage of the cost of the project or initiative from non-Federal sources.  
(2)In-kind contributionsIf the Secretary establishes a cost-share requirement for a project or initiative, the Secretary shall allow the use of in-kind contributions to meet that requirement.  
(h)Funding 
(1)Set-asideOf the funds provided each fiscal year to implement the programs specified in subsection (b), the Secretary shall reserve the following percentages to ensure an adequate source of funds for grants and agreements entered into under this section: 
(A)5 percent for fiscal year 2008;  
(B)10 percent for fiscal year 2009;  
(C)15 percent for fiscal year 2010; and  
(D)20 percent for each of fiscal years 2011 through 2013.  
(2)Allocation to statesThe Secretary shall allocate to States 75 percent of the funds reserved under paragraph (1) for a fiscal year to allow State Conservationists, with the advice of State technical committees, to select projects and initiatives for funding under this section at the State level. The allocation shall be made on a similar basis as what would have been the case under the covered programs identified in subsection (b). .  
(b)Conforming repealSection 1243 of the Food Security Act of 1985 (16 U.S.C. 3843) is amended by striking subsection (f).  
204.Conservation loan guarantee programSubtitle A of the Consolidated Farm and Rural Development Act (7 U.S.C. 1921–1936a) is amended by inserting after section 304 the following: 
 
304A.Conservation loan guarantee program 
(a)In generalThe Secretary may provide a loan guarantee, an interest subsidy, or both, to enable an eligible borrower to obtain a qualified conservation loan.  
(b)DefinitionsIn this section: 
(1)Eligible borrowerThe term eligible borrower means a farmer, rancher, farm cooperative, private domestic corporation, partnership, joint operation, trust, or limited liability company, that is engaged primarily and directly in agricultural production in the United States.  
(2)Qualified conservation loanThe term qualified conservation loan means a loan that meets the following requirements: 
(A)PurposeThe loan proceeds are required to be used to cover the costs to the borrower of carrying out a qualified conservation project.  
(B)Principal amountThe principal amount of the loan is not more than $1,000,000.  
(C)Repayment periodThe loan repayment period shall not exceed 10 years.  
(D)No repayment required in first yearThe lender is prohibited from requiring any part of the loan to be repaid in the 1-year period that begins with the date of the closing of the loan.  
(E)No loan forgivenessThe lender is prohibited from forgiving any part of the loan.  
(F)Limited processing feeThe total of all processing fees charged with respect to the loan does not exceed such amount as shall be prescribed by the Secretary.  
(3)Qualified conservation projectThe term qualified conservation project means, with respect to an eligible borrower, conservation measures included in a conservation plan for a farming or ranching operation of the borrower, including— 
(A)the installation of conservation structures, including terraces, sod waterways, permanently vegetated stream borders and filter strips, windbreaks (tree or grass), shelter belts, and living snow fences, if all plantings consist of vegetation appropriate to the locale;  
(B)the establishment of forest cover for sustained yield timber management, erosion control, or shelter belt purposes, if the forest cover is appropriate to the locale;  
(C)the installation of water conservation measures;  
(D)the installation of waste management systems;  
(E)the establishment or improvement of permanent pasture;  
(F)the payment of costs of complying with section 1212 of the Food Security Act of 1985;  
(G)other purposes consistent with the conservation plan;  
(H)any conservation project or practice, as described by technical guides and handbooks issues by the Natural Resources Conservation Service; or  
(I)emerging conservation practices, techniques, or technologies, as approved by the Secretary.  
(c)Limitations applicable to loan guarantees 
(1)Limitation on amount of guaranteeThe portion of a loan that the Secretary may guarantee under this section shall be not less than 80 percent and not more than 90 percent of the principal amount of the loan.  
(2)Limitation on total amount outstandingThe aggregate principal amount of outstanding loans guaranteed by the Secretary under this section shall not exceed $1,000,000,000.  
(d)Limitation on amount of interest subsidyThe interest subsidy which the Secretary may provide under this section with respect to a loan shall result in a reduction of the interest rate agreed upon by the borrower and the lender (but to not less than zero) by— 
(1)500 basis points, if the principal amount of the loan is less than $100,000;  
(2)400 basis points, if the principal amount of the loan is not less than $100,000 and is less than $500,000; and  
(3)300 basis points, in any other case.  
(e)Administrative provisions 
(1)Authority to collect processing feeThe Secretary may assess a fee to cover the cost of processing an application under this section equal to not more than 1 percent of the principal amount of the loan sought by the applicant, as described in the application.  
(2)Provision of financial informationAn applicant for a loan guarantee or interest subsidy under this section shall provide the Secretary with such financial information as may be required by the Secretary, in the manner generally required by commercial agricultural lenders in the geographical area where the farming or ranching operation of the applicant is located.  
(3)AppraisalThe Secretary may require that an appraisal made in connection with an application for a loan guarantee or interest subsidy under this section be conducted by a specialized appraiser that uses standards similar to the standards used for similar purposes in the private sector, as determined by the Secretary.  
(4)Approval of applicationThe Secretary shall not approve an application submitted pursuant to this section, unless the Natural Resources Conservation Service has determined that— 
(A)the loan sought by the applicant, as described in the application, would be a qualified conservation loan; and  
(B)the project for which the loan is sought is likely to result in a net benefit to the environment.  
(5)Deadline for decision on applicationWithin 45 business days after the receipt of an application for assistance under this section, the Secretary shall transmit to the applicant the decision of the Secretary to approve or disapprove the application, to the extent practicable.  
(6)Equitable distribution of loan guarantees and interest subsidiesThe Secretary shall ensure that loan guarantees and interest subsidies under this section are equitably distributed among agricultural producers according to the scale of the operations of the producers that submit applications in any year.  
(f)Relationship with other conservation programsNeither the application for, nor the receipt of, a loan guarantee or an interest subsidy under this section shall affect the eligibility of the recipient for assistance under title XII of the Food Security Act of 1985 or the Watershed Protection and Flood Prevention Act.  
(g)AppropriationsFor each of fiscal years 2008 through 2013, the Secretary shall use such funds of the Commodity Credit Corporation as are necessary to carry out this section. .  
205.Pilot program for comprehensive conservation planningSubtitle D of title XII of the Food Security Act of 1985 is amended by adding at the end of chapter 5 the following new section: 
 
1240Q.Pilot program for comprehensive conservation planning 
(a)In generalThe Secretary shall establish a pilot program to undertake comprehensive conservation planning to assist producers prior to making application for assistance under any of the conservation programs authorized by this subtitle.  
(b)Conservation planning assistanceThe Secretary shall undertake 4 pilot projects in the locations specified in paragraph (c) to assist producers by making a comprehensive assessment of the resource concerns, needs, and alternative solutions for the producer’s entire operation, as determined by the Secretary, following the procedures in the Natural Resources Conservation Service conservation planning manual. The assistance to producers shall be provided by the Secretary directly or through third party providers certified by the Secretary, and shall not be at the expense of the producer. The result of the comprehensive planning assistance shall be provided to the producer to enable informed choices on the type of financial assistance available through subtitle D conservation programs administered by the Secretary that would most effectively address the resource needs of the operation consistent with the environmental goals for the area in which the operation is located.  
(c)Pilot projectsPilot projects in comprehensive conservation planning shall be undertaken in the following locations: 
(1)Chesapeake Bay watershed.  
(2)Great Lakes Basin.  
(3)Connecticut River Valley Watershed.  
(4)Highlands Region, as defined in section 3 of Public Law 108–421.  
(d)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall provide $40 million each of fiscal years 2008 through 2013 to carry out the pilot comprehensive conservation planning program authorized by this section. The funds shall be equitably divided, between each of the 4 pilot projects.  
(e)ReportThe Secretary shall conduct an assessment of the effectiveness of the comprehensive conservation planning pilot and publish a report, available to the public, of the results of the assessment. Such assessments shall be undertaken in the second year and the fifth year of the pilot program. .  
206.Conservation application processSubtitle E of title XII of the Food Security Act of 1985 (16 U.S.C. 3841 et seq.) is amended by adding at the end of section 1244 the following: 
 
(c)In generalIn carrying out any of the conservation programs administered by the Natural Resources Conservation Service, the Secretary shall establish a single, simplified application for eligible entities to use in initially requesting assistance. The Secretary shall insure that conservation program participant need not be required to provide information duplicate to the information and resources already available to the Secretary, for that applicant and for that specific operation, and that the application process imposed on conservation program participants be streamlined to minimize complexity and redundancy. 
(1)Review of application processThe Secretary shall review the conservation application process and the forms and related mechanisms used to receive assistance requests from eligible program participants. This review shall be to determine what information the participant is actually required to be submitted during the application process, including— 
(A)identification information for the applicant;  
(B)identification and location information for the land parcel or tract of concern;  
(C)a general statement of the applicant’s need for or resource concern on the land parcel or tract; and  
(D)the minimum amount of other information the Secretary deems essential for the applicant himself or herself to provide.  
(2)Revision and streamlineThe Secretary shall carry out a revision of the application forms and processes for conservation programs covered in this subsection to enable utilization of information technology as an avenue to incorporate appropriate data and information concerning the conservation needs and solutions appropriate for the land area identified by the applicant. The revision shall seek to streamline the application process to minimize the burden placed on the applicant.  
(3)Conservation program applicationAt the time that the applicant’s needs are adequately assessed by the Secretary, or through a third party provider under section 1242, in order to determine the programs covered under title XII that best matches the need of the applicant, with the approval of the applicant, the Secretary may convert the initial application into the specific application for assistance for the program of choice. To the maximum extent practical, the specific application for conservation program assistance shall be carried out by the Secretary by requesting only that specific further information from the applicant that is not already available to the Secretary.  
(4)Implementation and notificationNot later than 12 months after the date of enactment of this act, the Secretary shall complete the requirements of this subsection and shall provide a written notification of such completion to the Committees on Agriculture of the House and Senate. .  
207.Minimum base allocation to States in funding of certain Department of Agriculture conservation programsSubsection (d) of section 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended to read as follows: 
 
(d)Minimum base allocation to states for certain conservation programsIn allocating funds to States to implement the conservation programs under subtitle D (excluding the conservation reserve program under subchapter B of chapter 1, the wetlands reserve program under subchapter C of chapter 1, the conservation security program under subchapter A of chapter 2, and the grassland reserve program under subchapter C of chapter 2), the Secretary shall ensure that each State receives, at a minimum, $15,000,000 for each of the fiscal years 2007 through 2013. Any award from the national level under chapter 6 to a project in or adjacent to a State shall not be counted as part of the minimum base allocation to such State under this subsection .  
208.Conservation security programIt is the sense of Congress that the conservation security program established under subchapter A of chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838 et seq.) should— 
(1)be fully funded and implemented on a nationwide basis;  
(2)simplify and streamline payments and eligibility requirements to increase transparency, clarity, and ease of use by producers;  
(3)create a better balance between rewards for current stewardship and incentives for new conservation;  
(4)emphasize payments based on management intensity, that is, the level of treatment, as well as the breadth of resource concerns addressed;  
(5)reward producers for addressing the most important resources of concern as determined by States;  
(6)provide greater flexibility to States (State technical committees) to determine and rank priority resource concerns;  
(7)provide adequate technical assistance to ensure that there is the capacity to enroll participants, provide on-site assessment and planning, and to facilitate timely contract renewals and modifications;  
(8)provide a predictable and reliable stream of revenue based on environmental measures;  
(9)be universally available and adaptable to all types of farm operations in all regions of the country;  
(10)expand eligibility to include nonindustrial private forested land, even if not incidental to an agricultural operation;  
(11)provide a minimum annual base payment;  
(12)ensure program complements and is run in coordination with other NARCS working lands conservation programs;  
(13)encourage payments based on carbon sequestration;  
(14)encourage environmentally-sound methods and practices for the production of sustainable cellulosic bioenergy feedstocks; and  
(15)ensure dual eligibility for certified organic farms.  
209.Reauthorization of and increased funding for farmland protection program 
(a)FundingParagraph (4) of subsection (a) of section 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended to read as follows: 
 
(4)The farmland protection program under subchapter B of chapter 2, using, to the maximum extent practicable, $300,000,000 in each of fiscal years 2008 through 2013. .  
(b)Program revisionsSubchapter B of Chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838h et seq.) is amended to read as follows: 
 
BFarmland protection program 
1238H.DefinitionsIn this subchapter: 
(1)Eligible entityThe term eligible entity means— 
(A)any agency of any State or local government or an Indian tribe (including a farmland protection board or land resource council established under State law); or  
(B)any organization that— 
(i)is organized for, and at all times since the formation of the organization has been operated principally for, one or more of the conservation purposes specified in clause (i), (ii), (iii), or (iv) of section 170(h)(4)(A) of the Internal Revenue Code of 1986;  
(ii)is an organization described in section 501(c)(3) of that Code that is exempt from taxation under section 501(a) of that Code;  
(iii)is described in section 509(a)(2) of that Code; or  
(iv)is described in section 509(a)(3), and is controlled by an organization described in section 509(a)(2), of that Code.  
(2)Eligible landThe term eligible land means land on a farm or ranch that is— 
(A)cropland;  
(B)rangeland;  
(C)grassland;  
(D)pasture land; or  
(E)forest land that is an incidental part of an agricultural operation, as determined by the Secretary.  
(3)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).  
(4)Qualified state or local entityA qualified State or local entity is an eligible entity, public or private, that operates a farm and ranchland protection program that has— 
(A)for at least 3 calendar or fiscal years used or provided public or private funds to purchase perpetual conservation easements or other interests in land on a cumulative total of at least 10 properties that have protected the agricultural production capacity and related conservation values of farm and ranch land;  
(B)the necessary authority under State law, as well as the technical and financial capacity, to monitor and enforce the terms of such conservation easements or other interests in land so that their purpose is carried out in perpetuity, or in the case of a governmental entity, to legally require other public or private holders of such easements or interests in land acquired with public funding to hold, monitor and enforce them in perpetuity; and  
(C)financial control policies in place to assure that on average the purchase price of conservation easements and other interests in land does not exceed their appraised fair market value.  
(5)ProgramThe term program means the farmland protection program established under section 1238I(a).  
1238I.Farmland protection 
(a)In generalThe Secretary, acting through the Natural Resources Conservation Service, shall establish and carry out a farm and ranchland protection program under which the Secretary shall facilitate and provide funding for the purchase of conservation easements or other interests in eligible land for the purpose of protecting the agricultural production capacity and related conservation values of the land by limiting incompatible nonagricultural uses of the land. The program shall give the highest priority to protecting farm and ranchland with prime, unique or other productive soils that are at risk of non-farm development.  
(b)GrantsThe Secretary, acting through the Natural Resources Conservation Service, shall, as the preferred method of administering this program, make grants to qualified State and local entities. Such grants shall be distributed among States based on demonstrated need for farm and ranch land protection and on the relative contribution of funds dedicated by State and local entities for this purpose. Grants may be made for multiple transactions without regard for whether pending purchase offers are outstanding, provided that all funds provided under this program are used to purchase conservation easements or other interests in land. Qualified State and local entities may use up to ten percent of a grant for reasonable costs of purchasing and enforcing conservation easements. Any funds not granted to qualified State or local entities under this section shall be available to other eligible entities as matching funds for individual purchases of conservation easements and other interests in land.  
(c)Grant agreementsThe Secretary, acting through the Natural Resources Conservation Service, may enter into agreements with qualified State and local entities, under which such State and local entities may purchase conservation easements using a combination of their own funds and grant funds distributed by the Secretary under this program. Such agreements shall stipulate the terms and conditions under which qualified State and local entities shall use funds provided by the Secretary under this program, provided that under such agreements: 
(1)State and local entities shall be authorized to determine their own criteria and priorities for purchasing conservation easements and other interests in land.  
(2)States and local entities shall be authorized to use their own terms and conditions for conservation easements and other purchases of interests in land, provided that— 
(A)such terms and conditions are adequate under State law to achieve and permit effective enforcement of the conservation purposes of such easements or other interests, and  
(B)the entity has in place a requirement consistent with the purposes of the program regarding the impervious surfaces to be allowed for any conservation easement or other interest in land purchased using grant funds provided through this section.  
(3)Up to ten percent of grant funds may be used for reasonable costs of purchasing and enforcing conservation easements.  
(4)No Federal contingent right of enforcement or reversionary interest in a conservation easement or other purchase of an interest in land shall be required.  
(d)Individual purchasesThe Secretary may enter into agreements with eligible entities under which the Secretary shall provide matching funds for the purpose of purchasing conservation easements or other interests of land on individual farm and ranch properties. The Secretary may agree to such terms as he deems appropriate to assure that the purpose of this program is carried out; provided, however, that subsection (c)(4) of this section shall apply to any easement held by a State or local agency, or in which a qualified State or local entity will hold a contingent right of enforcement.  
(e)Conservation planNotwithstanding subsection (c)(2), any highly erodible cropland for which a conservation easement or other interest is purchased under this subchapter shall be subject to the requirements of a conservation plan; provided, however, that for easements and other interests in land that are perpetual in duration, the Secretary may not require the conversion of the cropland to less intensive uses if, under such plan, soil erosion can be reduced to T or below.  
(f)Cost sharing 
(1)Farmland protectionThe share of the cost provided under this section for purchasing a conservation easement or other interest in eligible land described in subsection (a) provided under section 1241(d) shall not exceed— 
(A)50 percent of the appraised fair market value of the conservation easement or other interest in eligible land; or  
(B)if a qualified conservation contribution, as defined by section 170(h) of the Internal Revenue Code, of at least 25 percent of the market value is made by the landowner in connection with the purchase of a conservation easement or other interest in land, two-thirds of the actual cost of purchasing such conservation easement or other interest in land.  
(2)Bidding downIf the Secretary determines that 2 or more applications for the purchase of a conservation easement or other interest in eligible land described in subsection (a) are comparable in achieving the purposes of this section, the Secretary shall not assign a higher priority to any one of those applications solely on the basis of lesser cost to the farmland protection program established under subsection (a). .  
210.Farmland Protection Policy ActSubtitle I of title XV of the Food and Agriculture Act of 1981 (7 U.S.C. 4201 et seq.) is amended to read as follows: 
 
IFarmland Protection Policy Act 
1539.Short titleThis subtitle may be cited as the Farmland Protection Policy Act.  
1540.Findings, purposes, and definitions 
(a)Congress finds that— 
(1)the Nation’s farmland is a unique and irreplaceable natural resource critical to the country’s national security, by providing food, fiber and renewable energy necessary for the continued welfare of the people of the United States;  
(2)each year, a large amount of the Nation’s farmland is unnecessarily and irrevocably converted from actual or potential agricultural use to nonagricultural use;  
(3)continued conversion of the Nation’s farmland base to nonagricultural uses may threaten the ability of the United States to produce food, fiber and renewable energy in sufficient quantities to meet domestic needs and the demands of our export markets;  
(4)the extensive use of farmland for nonagricultural purposes undermines the economic base of many rural areas;  
(5)Federal actions, in many cases, result in the conversion of farmland to nonagricultural uses where alternative actions are feasible;  
(6)the Department of Agriculture is the agency primarily responsible for the implementation of Federal policy with respect to United States farmland, assuring the maintenance of the agricultural production capacity of the United States, and has the personnel and other resources needed to implement national farmland protection policy;   
(7)the Department of Agriculture and other Federal agencies should take steps to assure that the actions of the Federal Government do not unnecessarily cause United States farmland to be irreversibly converted to nonagricultural uses in cases in which other national interests do not override the importance of the protection of farmland nor otherwise outweigh the benefits of maintaining farmland resources; and  
(8)the Department of Agriculture and other Federal agencies should be required to ensure that the actions of the Federal Government do not cause permanently protected United States farmland to be irreversibly converted to nonagricultural uses where there are other feasible alternatives, and to mitigate the loss of any such farmland if no feasible alternative exists.  
(b)The purpose of this subtitle is to minimize the extent to which Federal programs contribute to the irreversible conversion of farmland to nonagricultural uses, and to assure to the greatest degree possible that Federal programs are administered in a manner that is compatible with State, unit of local government, and private programs and policies to protect farmland.  
(c)In this subtitle: 
(1)The term farmland includes all land defined as follows: 
(A)Prime farmland is land that has the best combination of physical and chemical characteristics for producing food, feed, fiber, forage, oilseed, and other agricultural crops with minimum inputs of fuel, fertilizer, pesticides, and labor, and without intolerable soil erosion, as determined by the Secretary. Prime farmland includes land that possesses the above characteristics but is being used currently to produce livestock and timber. It does not include land already in or committed to urban development or water storage.  
(B)Unique farmland is land other than prime farmland that is used for production of specific high-value food and fiber crops, as determined by the Secretary. It has the special combination of soil quality, location, growing season, and moisture supply needed to economically produce sustained high quality or high yields of specific crops when treated and managed according to acceptable farming methods. Examples of such crops include citrus, tree nuts, olives, cranberries, fruits, and vegetables.  
(C)Farmland, other than prime or unique farmland, that is of statewide or local importance for the production of food, feed, fiber, forage, oilseed or energy crops, as determined by the appropriate State or unit of local government agency or agencies, and that the Secretary determines should be considered as farmland for the purposes of this subtitle.  
(2)The term State means any of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the Trust Territory of the Pacific Islands, or any territory or possession of the United States.  
(3)The term unit of local government means the government of a county, municipality, town, township, village, or other unit of general government below the State level, or a combination of units of local government acting through an area wide agency under State law or an agreement for the formulation of regional development policies and plans.  
(4)The term Federal program means those activities or responsibilities of a department, agency, independent commission, or other unit of the Federal Government that involve— 
(A)undertaking, financing, or assisting construction or improvement projects; or  
(B)acquiring, managing, or disposing of Federal lands and facilities. The term Federal program does not include construction or improvement projects that on the effective date of this subtitle are beyond the planning stage and are in either the active design or construction state.  
(5)The term permanently protected farmland means farmland subject to a permanent conservation easement in accordance with the provisions of section 170(h) of the Internal Revenue Code of 1986 or held by the Federal Government or any State or local unit of government.  
(6)The term Secretary means the Secretary of Agriculture.  
1541.Farmland protection policy 
(a)The Department of Agriculture, in cooperation with other departments, agencies, independent commissions, and other units of the Federal Government, shall develop criteria for identifying the effects of Federal programs on the conversion of farmland to nonagricultural uses.  
(b)Departments, agencies, independent commissions, and other units of the Federal Government shall, in cooperation with the Department of Agriculture, use the criteria established under subsection (a) of this section to— 
(1)identify the quantity of farmland that will be directly or indirectly converted through proposed Federal program activities and actions under their jurisdiction; and  
(2)develop and implement, to the maximum extent feasible, alternative actions to minimize the impact of the Federal program action or activity on the conversion of farmland to nonagricultural uses and ensure its compatibility with State, unit of local government, and private programs and policies to protect farmland.  
(c)Permanently protected farmland shall not be subject to conversion to nonagricultural uses by Federal programs unless the Secretary in cooperation with Federal, State, and local agencies determines that there is no other feasible alternative to the proposed Federal program activity. Where a Federal action results in the conversion of permanently protected farmland to nonagricultural use, the loss of such land shall be mitigated by the responsible Federal entity on a one-for-one basis in quantity and equal or greater quality.  
(d)Departments, agencies, independent commissions, and other units of the Federal Government shall provide annually to the Department of Agriculture the information required under subsection (b) of this section, which the Department of Agriculture shall make available to the public on an annual basis.  
(e)Any State, unit of local government, individual, organization or unit of the Federal Government aggrieved by a violation of any of the provisions of this subtitle shall have a civil cause of action against the Federal Department, agency, independent commission or other unit of the Federal Government committing the violation.  
(f)The Department of Agriculture may make available to States, units of local government, individuals, organizations, and other units of the Federal Government information useful in restoring, maintaining, and improving the quantity and quality of farmland.  
1542.Existing policies and procedures 
(a)Each department, agency, independent commission, or other unit of the Federal Government, with the assistance of the Department of Agriculture, shall review current provisions of law, administrative rules and regulations, and policies and procedures applicable to it to determine whether any provision thereof will prevent such unit of the Federal Government from taking appropriate action to comply fully with the provisions of this subtitle.  
(b)Each department, agency, independent commission, or other unit of the Federal Government, with the assistance of the Department of Agriculture, shall, as appropriate, bring its programs, authorities, and administrative activities into conformity with the purpose and policy of this subtitle.  
1543.Technical assistanceThe Secretary shall provide technical assistance to States, units of local government, nonprofit organizations and the general public to assist in the development of programs or policies to limit the conversion of farmland to nonagricultural uses.  
1544.Farmland resource information 
(a)The Secretary, through existing agencies or interagency groups, and in cooperation with nonprofit organizations or the cooperative extension services of the States, shall design and implement educational programs and materials emphasizing the importance of productive farmland to the Nation’s well-being and distribute educational materials through communications media, schools, groups, and other Federal agencies.  
(b)The Secretary shall designate one or more farmland information centers to provide technical assistance and serve as central depositories and distribution points for information on farmland issues. Information provided by the center(s) shall include, but not be limited to, on-line access to data on land cover and use changes and trends, and to literature, laws, historical archives, policies, programs, and innovative actions or proposals by local and State governments or nonprofit organizations related to farmland protection and may include test plots, evaluation plots, and mobile learning centers.  
(c)Funding for subsection (b) of this section shall be provided through the Farm and Ranch Lands Protection Program. Such funding shall not exceed one-half of 1 percent of annual appropriations, but no less than $400,000 annually. Federal funding for the farmland information center or centers shall be matched with non-Federal funds, through cash or in-kind contributions.  
1545.Grants, contractsWith the exception of sections 1544 and 1548, the Secretary shall carry out the purposes of this subtitle with existing facilities and funds otherwise available, through the use of grants, contracts, or such other means as the Secretary deems appropriate.  
1546.ReportOn January 1, 1987, and at the beginning of each subsequent calendar year, the Secretary of Agriculture shall report to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives on the progress made in implementing the provisions of this subtitle. Such report shall include— 
(1)data on the conversion of farmland to nonagricultural uses at the national, State, and, as available, local level;  
(2)information on the effects of Federal programs, authorities, and administrative activities with respect to the protection of United States farmland; and  
(3)the results of the data collected and reviews and actions taken as required under sections 1541 and 1542.  
1547.Statement of limitation 
(a)This subtitle does not authorize the Federal Government in any way to regulate the use of private or non-Federal land, or in any way affect the property rights of owners of such land.  
(b)None of the provisions or other requirements of this subtitle shall apply to the acquisition or use of farmland for national defense purposes during a national emergency.  
1548.National agricultural lands commission 
(a)A national commission shall be established to undertake a comprehensive study of the importance of protecting an adequate agricultural land base to the Nation’s homeland security, food security, energy security, environmental quality and quality of life, and to develop recommendations by which the Federal Government can encourage the retention of agricultural land at the national, State and local level.  
(b)In undertaking the study, the commission shall— 
(1)identify the quality, quantity and location of the Nation’s agricultural lands;  
(2)identify and define the effects of urbanization, industrial and commercial development and other nonagricultural activities on the Nation’s agricultural land base;  
(3)identify and define the implications for the Nation’s agricultural land base of the following: 
(A)Global and national population trends and the projected international and domestic demand for food and energy production from United States agricultural lands.  
(B)National land use trends and competing demands on United States agricultural lands as a source for housing, industrial and commercial development, for food, fiber and energy production, and for recreational and environmental amenities.  
(C)National environmental trends and the capacity of United States agricultural lands to contribute to improvements in water quality and quantity, air quality and carbon sequestration.  
(D)Agricultural land loss by region and its projected impact on the region’s food and energy security, natural resources and economy.  
(E)Land ownership patterns and their impact on the security of the Nation’s agricultural land base.  
(F)State and local programs, policies and actions affecting or supporting agricultural land availability.  
(G)Federal programs, policies and actions affecting or supporting agricultural land availability; and  
(4)explore ways by which the Federal Government can encourage retention of the Nation’s agricultural land base at the Federal, State, and local level.  
(c)The Commission shall be composed of the following: 
(1)Six members from the House Committee on Agriculture or their designee.  
(2)Six members from the Senate Committee on Agriculture, Nutrition and Forestry or their designee.  
(3)Eleven members appointed by the President, including the Secretary of Agriculture, who shall act as Chair. These members shall be representative of local and State governments, academia, nonprofit conservation organizations, and farm, forest and ranch interests.  
(d)No later than 18 months from the date of enactment, the Commission shall submit an interim report to the President and to Congress containing its analysis of existing data and the need for any additional information.  
(e)No later than 36 months from the date of enactment, the Commission shall submit a final report to the President and to Congress with its findings and recommendations.  
(f)There are authorized to be appropriated for the purpose of funding the Commission $1,000,000 annually for fiscal years 2009, 2010 and 2011.  
(g)The Commission shall terminate on September 30, 2011. .  
211.Debt for agricultural easementsSubchapter B of chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3841 et seq.) is amended by renumbering section 1238J to be 1238K and adding after section 1238I the following new section: 
 
1238J.Debt for agricultural easements program 
(a)DefinitionsFor purposes of this section: 
(1)The term governmental entity means any agency of the United States, a State, or a unit of local government of a State.  
(2)The terms highly erodible land and wetland have the meanings, respectively, that such terms are given in section 1201 of the Food Security Act of 1985.  
(3)The term wildlife means fish or wildlife as defined in section 2(a) of the Lace Act Amendments of 1981 (16 U.S.C. 3371(a)).  
(4)The term recreational purposes includes hunting.  
(5)The term conservation purposes shall mean the permanent protection of agricultural land for continued agricultural use.  
(b)Contracts on loan security propertiesSubject to subsection (c) of this section— 
(1)the Secretary may enter into a contract related to real property for conservation, recreation, or wildlife purposes;  
(2)the Secretary shall offer to enter into a contract related to real property for conservation purposes if— 
(A)such property secures any delinquent loan made under any law administered by the Secretary and held by the Secretary;  
(B)such property includes 50 percent or greater prime or unique farmland or farmland of statewide importance, as determined by the Secretary; and  
(C)such property is reasonably likely to be developed for non-agricultural purposes in the absence of such a contract, as determined by the Secretary.  
(c)LimitationsThe Secretary may enter into a contract under subsection (b) of this section if— 
(1)such property is prime or unique farmland, farmland of statewide importance, wetland, upland, or highly erodible land;  
(2)such property is determined by the Secretary to be suitable for the purposes involved; and  
(3) 
(A)such property secures any loan made under any law administered by the Secretary and held by the Secretary; and  
(B)such contract better enables a qualified borrower to repay the loan in a timely manner, as determined by the Secretary.  
(d)Terms and conditionsThe terms and conditions specified in each such contract shall— 
(1)specify the purposes for which such real property may be used;  
(2)identify the conservation measures to be taken, and the agricultural, recreational and/or wildlife uses to be allowed, with respect to such real property; and  
(3)require such owner to permit the Secretary, and any person or governmental entity designated by the Secretary, to have access to such real property for the purpose of monitoring and enforcing compliance with such contract.  
(e)Purchase; limitation upon cancellation or prepayment 
(1)Subject to paragraph (2), the Secretary may reduce or forgive the outstanding debt of a borrower— 
(A)in the case of a borrower to whom the Secretary has made one or more outstanding loans under laws administered by the Secretary, by canceling that part of the aggregate amount of such outstanding loans that bears the same ratio to such aggregate amount as the number of acres of the real property of the borrower that are subject to the contract bears to the aggregate number of acres securing such loans; or  
(B)in any other case, by treating as prepaid that part of the principal amount of a new loan to the borrower issued and held by the Secretary under a law administered by the Secretary that bears the same ratio to such principal amount as the number of acres of the real property of the borrower that are subject to the contract bears to the aggregate number of acres securing the new loan.  
(2)The amount so canceled or treated as prepaid pursuant to paragraph (1) shall not exceed— 
(A)in the case of a delinquent loan, the value of the land on which the contract is entered into or the difference between the amount of the outstanding loan secured by the land and the value of the land, whichever is greater;   
(B)in the case of a nondelinquent loan, 33 percent of the amount of the loan secured by the land; or  
(C)for any loan, the difference between the fair market value of the land on which the contract is entered into as reduced by the terms of the contract and the fair market value of such land unrestricted by the contract.  
(f)Consultations with fish and wildlife serviceIf the Secretary elects to use the authority provided by this section to enter into contracts for recreation or wildlife purposes, the Secretary shall consult with the Secretary of the Interior for purposes of— 
(1)selecting real property in which the Secretary may enter into contracts for recreation or wildlife purposes under this section;  
(2)formulating the terms and conditions of such contracts; and  
(3)enforcing such contracts.  
(g)EnforcementThe Secretary, and any person or governmental entity designated by the Secretary, may enforce a contract entered into by the Secretary under this section. .  
212.Planning for agriculture grantsSubtitle F of title XII of the Food Security Act of 1985 (16 U.S.C. 3841 et seq.) is amended by adding after section 1256 the following new section: 
 
1257.Grants to promote planning for agriculture 
(a)In generalTo encourage State and local efforts to retain farmland and promote food security, the Secretary shall provide competitive grants to State and local units of government to carry out planning projects for the purposes described in subsection (b).  
(b)Project requirements 
(1)Projects eligible to receive planning assistance under this subsection shall be projects designed to support— 
(A)farm and ranchland protection and transition;  
(B)agricultural economic development; or  
(C)local and regional food processing and other agricultural infrastructure.  
(2)A project will receive priority for funding if the project— 
(A)addresses more than one of the elements in subsection (b)(1)); or  
(B)coordinates activities pursuant to one or more of the elements in subsection (b)(1) among different levels of government.  
(c)Grants 
(1)In generalFrom amounts made available to carry out this subsection, the Secretary shall make grants to State and local units of government to assist them in developing plans that assess needs and identify implementation strategies for furthering any of the purposes described in paragraph (2)(a).  
(2)Maximum amountThe maximum amount of a grant provided under this subsection shall be $100,000.  
(3)Matching funds requirementsThe Federal share of any project that receives funding under this subsection may not exceed 50 percent of the total cost of the project.  
(4)TermThe term of a grant made under this subsection may not exceed 2 years.  
(d)Authorization of appropriationsThere are authorized to be appropriated $20,000,000 for each of fiscal years 2008 through 2013 to carry out this subsection, to remain available until expended. .  
213.Exclusion of payments under Department of Agriculture conservation programs from adjusted gross income limitation 
(a)ExclusionSubsection (b)(2) of section 1001D of the Food Security Act of 1985 (7 U.S.C. 1308–3a) is amended by striking subparagraph (C).  
(b)Duration of adjusted gross income limitationSuch section is further amended by striking subsection (e).  
214.Reauthorization of and increased funding for wildlife habitat incentive program 
(a)Extension and fundingSection 1241(a)(7) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(7)) is amended by striking subparagraphs (A) through (D) and inserting the following new subparagraphs: 
 
(A)$100,000,000 in fiscal year 2008;  
(B)$140,000,000 in fiscal year 2009;  
(C)$200,000,000 in each of fiscal years 2010 and 2011; and  
(D)$300,000,000 in each of fiscal years 2012 and 2013. .  
(b)Incentive payments for agreements benefitting listed speciesSection 1240N of such Act (16 U.S.C. 3839bb–1) is amended by adding at the end the following new subsection: 
 
(d)Incentive payments for certain agreements and applicationsIn a case in which the Secretary enters into an agreement or contract to protect or restore habitat for a federally or State-listed endangered, threatened, or candidate species or for applications that further the goals and objectives of a State’s comprehensive wildlife conservation plan, the Secretary may provide incentive payments to landowners to protect or restore the habitat, including the cost of management activities needed during the term of the agreement or contract. .  
215.Conservation reserve program 
(a)Extension 
(1)Funding extensionSection 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended— 
(A)in the matter preceding paragraph (1), by striking 2007 and inserting 2013; and  
(B)in paragraph (1), by striking The and inserting For each of fiscal years 2008 through 2013, the.  
(2)Conforming amendmentsSection 1231 of such Act (16 U.S.C. 3831) is amended— 
(A)in subsection (a), by striking 2007 and inserting 2013;  
(B)in subsection (d), by striking 2007 and inserting 2013;  
(C)in subsection (e)(3), by striking 2002 and inserting 2008; and  
(D)in subsection (h)(1), by striking 2007 and inserting 2013.  
(b)Eligible landSection 1231(b) of such Act (16 U.S.C. 3831(b)) is amended— 
(1)by striking the period at the end of paragraph (1) and inserting a semicolon;  
(2)in paragraph (4), by striking or at the end of subparagraph (C);  
(3)by striking the period at the end of paragraph (5) and inserting a semicolon; and  
(4)by adding at the end the following new paragraph: 
 
(6)marginal pasture land or hay land that is otherwise ineligible, if the land is to be primarily devoted to native vegetation appropriate to the locale and— 
(A)will provide suitable habitat for a State or federally listed threatened or endangered species or a species determined by the Secretary of the Interior to be species of concern; or  
(B)will contribute to the restoration of a critically endangered ecosystem or endangered ecosystem as defined by the Secretary. .  
(c)Enrollment goalsSection 1231(d) of such Act (16 U.S.C. 3831(d)) is amended— 
(1)by striking The Secretary and inserting: 
 
(1)Acreage authorizedThe Secretary ; and  
(2)by adding at the end the following new paragraphs: 
 
(2)Enrollment goalsFor the period beginning on the date of the enactment of this paragraph and ending on December 31, 2013, the Secretary shall establish a goal to enroll not less than 7,000,000 acres of eligible land through the continuous enrollment program and the conservation reserve enhancement program; and  
(3)General signup 
(A)To the maximum extent practicable, the Secretary shall ensure that not more than 80 percent of the acres maintained in the conservation reserve at any one time during the 2008 through 2013 calendar years are acres that were enrolled through a general signup under section 1234(c)(2)(A).  
(B)For an offer to be accepted into the conservation reserve under the general signup, the Secretary shall require an offer to have an environmental benefit index score at or above a threshold that is 15 percent higher than the average of the thresholds used in general signups during fiscal years 1996 through 2006, adjusted for changes in the index over these fiscal years. .  
(d)Balance of natural resource purposesSection 1231(j) of such Act (16 U.S.C. 3831(j)) is amended— 
(1)by striking In determining and inserting the following: 
 
(1)Equitable balance of conservation purposesIn determining ;  
(2)by striking the period at the end and inserting , but need not balance all conservation purposes with respect to each particular contract offer.; and  
(3)by adding at the end the following new paragraph: 
 
(2)WildlifeIn considering the extent to which a contract offer will achieve the conservation purposes of the program related to wildlife habitat, the Secretary shall consider the extent to which the contract offer will contribute to increased populations of wildlife, including waterfowl, nongame grassland birds and neotropical migrants, and assist in the recovery of at-risk species. .  
(e)Duties of participantsSection 1232(a) of such Act (16 U.S.C. 3832(a)) is amended— 
(1)in paragraph (4)— 
(A)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; and  
(B)by inserting before subparagraph (B), as so redesignated, the following new subparagraph: 
 
(A)approved vegetative cover shall not include vegetative cover inappropriate to the locale; ;  
(2)by redesignating paragraphs (5) through (10) as paragraphs (6) through (11); respectively;  
(3)by inserting after paragraph (4) the following new paragraph: 
 
(5)to undertake appropriate management activities on the land as needed throughout the term of the contract to achieve the purposes of the conservation reserve program; ; and  
(4)in subparagraph (A)(i)(II) of paragraph (8), as so redesignated, by striking may be conducted; and inserting , taking into account grassland types and species, location, weather conditions, and other factors that determine to what extent harvesting and grazing activities will advance the conservation purposes of the program;.  
(f)Conservation planSection 1232(b)(1) of such Act (16 U.S.C. 3832(b)(1)) is amended— 
(1)in subparagraph (A), by striking ; and and inserting , including appropriate management activities required by subsection (a)(5); and  
(2)by adding at the end the following new subparagraph: 
 
(C)criteria for conducting any commercial use to be permitted, including criteria for managed harvesting and grazing specifying frequency, timing, number of animal units, percentage of field, and other criteria to ensure that managed harvesting and grazing advances the conservation purposes of the program; and .  
(g)Cost-share and management assistanceSection 1234(b) of such Act (16 U.S.C. 3834(b)) is amended by adding at the end the following new paragraph: 
 
(6)Management costsThe Secretary shall pay 75 percent of the cost of management activities, including control of invasive species, required under a contract entered into under this subchapter, subject to such limits as the Secretary may establish. .  
(h)Acceptance of contract offersSection 1234(c)(3) of such Act (16 U.S.C. 3834(c)(3)) is amended— 
(1)by striking In determining and inserting the following: 
 
(A)Maximizing environmental benefitsIn determining ;  
(2)by striking may and all that follows through take into consideration and inserting shall take into consideration;  
(3)by striking benefits; and and inserting benefits. The Secretary shall establish criteria for the acceptance of contract offers that will maximize environmental benefits, including criteria related to the characteristics of the land that is the subject of the contract offer, its location, proposed cover and proposed management practices.;  
(4)by striking (B) establish and inserting the following: 
 
(B)FlexibilityThe Secretary may establish ;  
(5)by striking abated. and inserting abated, in order to more effectively address specific State or regional resource concerns and conservation priorities.; and  
(6)by adding at the end the following new subparagraph: 
 
(C)Relationship to other conservation programsIn the enrollment of land in the conservation reserve established under this subchapter, the Secretary shall give a priority to land that cannot produce comparable environmental benefits if maintained in agricultural production and enrolled in the environmental quality incentives program or other program designed to assist producers in improving the environmental performance of working agricultural land. .  
(i)Conservation reserve enhancement programSection 1234(f)(1) of such Act is (16 U.S.C. 3834(f)) is amended by adding at the end the following new sentence: The Secretary may waive this payment limitation for persons participating in a conservation reserve enhancement program if the Secretary determines such a waiver is necessary to achieve the objectives of the conservation reserve enhancement program..  
(j)Early termination clause for bioenergy productionAt the end of section 1231(e), add the following new paragraph: 
 
(4)Early termination option for bioenergy production 
(A)In generalThe Secretary shall offer to producers applying for entry into the Conservation Reserve through the general signup under section 1234(c)(2)(A), the option of including a contract provision to allow the affected acreage to exit from the reserve at any time after an initial period of 3 years but prior to competing a full contract term in order to produce a sustainable cellulosic bioenergy crop on the affected acres.  
(B)Eligible landsLands eligible to be covered by an early termination from the reserve are those acres having an erodibility index value less than 15 and are otherwise eligible for enrollment in the conservation reserve except land that is to be enrolled under the continuous signup or the conservation reserve enhancement program under section 1234(c)(2)(B).  
(C)RestrictionsIn the event that a producer with an early termination clause in the conservation reserve contract chooses to exercise this option, the Secretary shall require the producer to restrict any agricultural production during the remaining term that the affected acres would have had under the contract to the production of a sustainable cellulosic bioenergy crop on the lands.  
(D)Payment reductionIf a producer chooses to have the option clause included in the conservation reserve contract, the Secretary shall reduce the annual rental payment otherwise payable for the contract to be paid on those acres during the time of enrollment.  
(E)Contract terminationIf a producer exercises the option to have the affected acreage leave the reserve in order to produce a sustainable cellulosic bioenergy crop, the Secretary shall terminate the CRP contract and cease making any payment to the producer for these acres. .  
216.Wetlands reserve program 
(a)Extension 
(1)Funding extensionSection 1241(a)(2) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(2)) is amended by striking The and inserting For each of fiscal years 2002 through 2013, the.  
(2)Conforming amendmentSection 1237(c) of such Act (16 U.S.C. 3837(c)) is amended by striking 2007 and inserting 2013.  
(b)Maximum enrollmentSection 1237(b)(1) of such Act (16 U.S.C. 3837(b)(1)) is amended by striking 2,275,000 acres and inserting 5,000,000 acres.  
(c)Wetland easement conservation planSection 1237A(b)(3) of such Act (16 U.S.C. 3837a(b)(3)) is amended by inserting before the semicolon at the end the following: and activities necessary to maintain hydrologic, habitat, and other functional values of the wetlands.  
(d)Cost-share and management assistanceSection 1237C of such Act (16 U.S.C. 3837c) is amended— 
(1)in subsection (a)(1), by inserting including necessary hydrologic and habitat maintenance activities, after values,; and  
(2)in subsection (b), by adding at the end the following new paragraph: 
 
(4)Management costsThe Secretary may make payments to owners to cover up to the full actual cost of undertaking any ongoing or periodic management activities necessary to maintain the functional values of wetland enrolled in the wetlands reserve program. .  
217.Pilot program for conservation risk managementChapter 5 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839bb et seq.) is amended by adding at the end the following: 
 
1240R.PILOT PROGRAM FOR CONSERVATION RISK MANAGEMENT 
(a)FindingsCongress finds the following: 
(1)Numerous studies have identified risk as a major barrier to the adoption of well established conservation measures such as Best Management Practices (BMPs).  
(2)Studies have determined that conservation risk management guarantees are among the most cost effective means of inducing conservation adoption.  
(3)The Pennsylvania Department of Agriculture has successfully operated an experimental conservation risk management program in conjunction with the Agricultural Conservation Innovation Center of the American Farmland Trust.  
(b)Pilot program requiredThe Secretary shall establish a pilot program to support innovative conservation risk management tools to encourage the implementation of conservation and best management practices on working lands.  
(b)Conservation risk managementThe Secretary shall undertake a pilot project in the locations specified in paragraph (c) to encourage the adoption of conservation practices and best management practices on working lands by offering producers innovative tools to manage the business and production risk of implementing conservation and/or best management practices on some portion of their operations. Such risk management tools shall include price and yield guarantees that are contingent on conversion to conservation and/or best management practices, such as reduced application rates of nutrients.  
(c)Pilot projectsPilot projects in conservation risk management shall be undertaken in the following locations: 
(1)Chesapeake Bay watershed.  
(2)Great Lakes Basin.  
(3)New York’s Finger Lakes Region.  
(4)Ohio River Watershed.  
(d)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall provide $20 million each of fiscal years 2008 through 2013 to carry out the pilot conservation risk management program authorized by this section. The funds shall be allocated in the following manner: 
(1)$10 million to establish and maintain a guarantee pool, from which, payments can be made to producers participating in the pilot conservation risk management program that suffered losses when implementing conservation and/or best management practices.  
(2)$5 million to administer and deliver the pilot conservation risk management program to producers.  
(3)$5 million for research to improve and maintain the integrity of the pilot conservation risk management program. The research shall focus on the following priority areas: 
(A)Impact of short-term and long-term weather changes on the performance of conservation and best management practices.  
(B)Genomic markers indicating nutrient insufficiency.  
(C)Improving actuarial analysis and performance.  
(D)Impact of new fertility recommendations on yield and net returns.  
(E)Impact of reduced tillage practices for continuous corn on yield and net returns.  
(F)Research on other risk management tools to improve the adoption of conservation and best management practices.  
(G)Impact of emerging technologies and enhanced nutrient management techniques, such as variable rate applications, in-season nutrient testing, precision farming practices, on yield and net returns.  
(e)ReportThe Secretary shall conduct an assessment of the effectiveness of the conservation risk management pilot and publish reports, available to the public, with results of the assessment. Such assessments shall be undertaken at least midway during and at the end of the pilot program. .  
BConservation Corridor Demonstration Program 
221.Conservation corridor demonstration program 
(a)FindingsCongress finds the following: 
(1)The Chesapeake Bay restoration will not achieve its goals as expected under the Chesapeake 2000 agreement by the 2010 deadline.  
(2)The Delmarva Peninsula, comprised of the Eastern Shore of the Chesapeake Bay in Maryland and Virginia and the State of Delaware contributes a large percentage of nutrients and sediment loadings to the Chesapeake Bay each year.  
(3)Agricultural lands, forests and open space provide the greatest contribution per dollar of investment to water quality improvements and are critical to the restoration of water quality in the Chesapeake Bay.  
(4)Effective, efficient and targeted use of funding for conservation programs on farms on the Delmarva Peninsula is the best way to ensure meaningful contributions of the very willing agricultural production industries to be better environmental stewards and contribute more to the Chesapeake Bay restoration.  
(b)Delmarva Conservation Corridor Demonstration ProgramThe Secretary shall establish the program, known as the Conservation Corridor Demonstration Program, under which the States of Delaware, Maryland, and Virginia or any one of those States shall submit a plan to integrate agriculture and forestry conservation programs, coordinated across the landscape, of the Department of Agriculture and State and local efforts toward conservation on agricultural lands and sustainability of farming on the Peninsula.  
(c)Submission of conservation corridor plan 
(1)Submission and proposalTo be eligible to participate in the demonstration program, a State, or combination of States referred to in subsection (b) shall— 
(A)submit to the Secretary a plan that— 
(i)proposes specific criteria and commitment of resources in the geographic region designated in the plan; and  
(ii)describes how the linkage of Federal, State, and local resources will improve— 
(I)the economic viability of agriculture; and  
(II)the environmental integrity of the watersheds in the Delmarva Peninsula;  
(B)demonstrate to the Secretary, in developing the plan, the State, or combination of States has solicited and taken into account the views of local residents.  
(2)Draft of memorandum of agreementIf the conservation corridor plan is submitted by more than one State, the plan shall provide a draft memorandum of agreement among entities in each submitting State.  
(d)Review of planNot later than 90 days after the date of receipt of a conservation corridor plan, the Secretary— 
(1)shall review the plan; and  
(2)may approve the plan for implementation under this subtitle if the Secretary determines that the plan meets the requirements specified in subsection (e).  
(e)Criteria for approvalThe Secretary may approve a plan only if, as determined by the Secretary, the plan provides for each of the following: 
(1)Voluntary actionsActions taken under the plan— 
(A)are voluntary;  
(B)require the consent of willing landowners; and  
(C)provide a mechanism by which the landowner may withdraw such consent without adverse consequences other than the loss of any payments to the landowner conditioned on continued enrollment of the land.  
(2)No effect on unenrolled landThe enrollment of land in a conservation program incorporated through the plan will neither— 
(A)adversely affect any adjacent land not so enrolled; nor  
(B)create any buffer zone on such unenrolled land.  
(3)Sufficient staffingStaffing, considering both Federal and non-Federal resources, is sufficient to ensure success of the plan.  
222.Implementation of conservation corridor plan 
(a)Memorandum of agreementOn approval of a conservation corridor plan, the Secretary may enter into a memorandum of agreement with the State, local government, or combination of States that submitted the plan to— 
(1)guarantee specific program resources for implementation of the plan;  
(2)establish various compensation rates to the extent that the parties to the agreement consider justified; and  
(3)provide streamlined and integrated paperwork requirements.  
(b)Continued Compliance With Plan Approval CriteriaThe Secretary shall terminate the memorandum of agreement entered into under subsection (a) with respect to an approved conservation corridor plan and cease the provision of resources for implementation of the plan if the Secretary determines that, in the implementation of the plan— 
(1)the State or combination of States that submitted the plan has deviated from— 
(A)the plan;  
(B)the criteria on which approval of the plan was conditioned; or  
(C)the cost-sharing requirements or any other condition of the plan; or  
(2)the economic viability of agriculture in the geographic region designated in the plan is being hindered.  
(c)Progress ReportAt the end of the 3-year period that begins on the date on which funds are first provided with respect to a conservation corridor plan under the demonstration program, the State, local government, or combination of States that submitted the plan shall submit to the Secretary— 
(1)a report on the effectiveness of the activities carried out under the plan; and  
(2)an evaluation of the economic viability of agriculture in the geographic region designated in the plan.  
(d)DurationThe demonstration program shall be carried out for not less than 3 nor more than 5 years beginning on the date on which funds are first provided under the demonstration program.  
223.Funding requirements 
(a)Cost sharing 
(1)Required non-Federal shareSubject to paragraph (2), as a condition on the approval of a conservation corridor plan, the Secretary shall require the State and local participants to contribute financial resources sufficient to cover at least 50 percent of the total cost of the activities carried out under the plan.  
(2)ExceptionThe Secretary may reduce the cost-sharing requirement in the case of a specific project or activity under the demonstration program on good cause and on demonstration that the project or activity is likely to achieve extraordinary natural resource benefits.  
(b)Reservation of fundsThe Secretary shall direct funds (under programs amended by subtitle A of this title) on a priority basis to implement the plan by prioritizing to projects in areas identified by the plan.  
224.Relation to existing programThis subtitle supercedes subtitle G of title II of the Farm Security and Rural Investment Act of 2002 (Public Law 107–171; 16 U.S.C. 3801 note).  
IIIEnergy 
301.Definition of biomassSection 9001(3)(B)(i) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101(3)(B)(i)) is amended by inserting and crop waste after agricultural crops.  
302.Research on biobased productsSection 9002(k)(2)(A) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102(k)(2)(A)) is amended— 
(1)by striking $1,000,000 and inserting $10,000,000; and  
(2)by striking 2002 through 2007 and inserting 2008 through 2013.  
303.Development of biorefineriesSection 9003(h) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8103(h)) is amended to read as follows: 
 
(h)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section $100,000,000 for each of fiscal years 2008 through 2013. .  
304.Energy audit and renewable energy development programSection 9005(i) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8105(i)) is amended to read as follows: 
 
(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2008 through 2013. .  
305.Renewable energy systems and energy efficiency improvements programSection 9006 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106) is amended— 
(1)in subsection (c), by adding at the end the following new paragraph: 
 
(3)Preference for community projectsIn awarding grants or providing loans under subsection (a), the Secretary shall give preference for activities that— 
(A)are undertaken jointly by more than one eligible entity in a local community, as determined by the Secretary;  
(B)involve direct cooperation between two or more eligible entities, as determined by the Secretary; or  
(C)foster community or cooperative approaches to renewable energy and energy efficiency development, as determined by the Secretary. ;  
(2)by striking subsection (f);  
(3)by redesignating subsection (e) as subsection (f);  
(4)by inserting after subsection (d) the following new subsection: 
 
(e)Production-based incentive in lieu of grant 
(1)In generalIn addition to the authority under subsection (a), the Secretary shall, on the request of an applicant eligible to receive payments under this section, make production-based payments to the applicant in lieu of a grant.  
(2)ContingencyThe Secretary may not make a production-based payment under paragraph (1) unless the applicant demonstrates documented energy production and sales from a renewable energy system to a third party.  
(3)LimitationThe value of a production-based payment under this subsection may not exceed the lesser of— 
(A)25 percent of the eligible project costs; or  
(B)any other limit that the Secretary considers appropriate. ; and  
(5)by adding at the end the following new subsection: 
 
(g)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section— 
(1)$60,000,000 for fiscal year 2008, to remain available until expended;  
(2)$90,000,000 for fiscal year 2009, to remain available until expended;  
(3)$130,000,000 for fiscal year 2010, to remain available until expended;  
(4)$180,000,000 for fiscal year 2011, to remain available until expended; and  
(5)$250,000,000 for each of fiscal years 2012 and 2013, to remain available until expended. .  
306.Biomass research and developmentSection 310 of the Biomass Research and Development Act of 2000 (7 U.S.C. 7624 note; Public Law 106–224) is amended to read as follows: 
 
310.Funding 
(a)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this title $25,000,000 for each of fiscal years 2008 through 2013.  
(b)Authorization of appropriationsIn addition to amounts transferred under subsection (a), there is authorized to be appropriated to carry out this title $200,000,000 for each of fiscal years 2008 through 2013.  
(c)Availability of fundsAmounts made available under subsection (a) or appropriated pursuant to the authorization of appropriations in subsection (b) shall remain available until expended. .  
307.Cooperative research and extension projects for carbon cycle, renewable energy, and climate change in the Northeast and Mid-Atlantic United StatesThe Agricultural Risk Protection Act of 2000 (Public Law 106–224) is amended by inserting after section 227 the following: 
 
228.Cooperative research and extension projects for carbon cycle, renewable energy, and climate change in the Northeast and Mid-Atlantic United States 
(a)In generalThe Secretary shall provide grants to eligible universities described in subsection (b) in order to conduct research on carbon cycle, renewable energy, and climate change.  
(b)Eligible northeast and mid-atlantic universitiesThe eligible universities or consortiums containing one or more eligible universities described in this subsection are— 
(1)Cornell University;  
(2)the University of the District of Columbia; and  
(3)public universities in the following States: 
(A)Maine.  
(B)Delaware.  
(C)Connecticut.  
(D)Maryland.  
(E)Massachusetts.  
(F)New Hampshire.  
(G)New Jersey.  
(H)New York.  
(I)Pennsylvania.  
(J)Rhode Island.  
(K)Vermont.  
(L)Virginia.  
(c)UseThe universities described in subsection (b) shall use funds provided pursuant to a grant under this section to— 
(1)conduct research to improve the scientific basis of using land management practices to increase soil carbon sequestration, including research on the use of new technologies to increase carbon cycle effectiveness, such as biotechnology and nanotechnology;  
(2)enter into partnerships to identify, develop, and evaluate agricultural best practices, including partnerships between— 
(A)Federal, State, or private entities; and  
(B)the Department of Agriculture;  
(3)develop computer models to predict and assess the carbon cycle;  
(4)estimate and develop mechanisms to measure carbon levels made available as a result of— 
(A)voluntary Federal conservation programs;  
(B)private and Federal forests; and  
(C)other land uses;  
(5)develop outreach programs, in coordination with the Cooperative State Research, Education, and Extension Service of the Department of Agriculture, to share information on carbon cycle and agricultural best practices that is useful to agricultural producers;  
(6)conduct research on the effects of increased greenhouse gases and global warming upon agriculture in the Northeast and Mid-Atlantic regions of the United States; and  
(7)conduct studies of the potential for production of— 
(A)ethanol and other biofuels from cellulosic materials produced in the Northeast and Mid-Atlantic regions of the United States;  
(B)electricity produced from cellulosic materials produced in the Northeast and Mid-Atlantic regions of the United States; and  
(C)natural gas produced from agricultural waste and animal waste produced in the Northeast and Mid-Atlantic regions of the United States.  
(d)Administrative costsNot more than three percent of the funds made available pursuant to subsection (e) may be used for administrative costs incurred in carrying out this section.  
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2008 through 2013. .  
308.Industrial site redevelopment through cellulosic programSection 9010 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8108) is amended— 
(1)in subsection (a)(1), to read as follows: 
 
(1)BiofuelThe term biofuel means liquid transportation fuel, including biodiesel, fuel grade ethanol, and woody biomass. ;  
(2)in subsection (a)(3)(A), to read as follows: 
 
(A)residue and waste material from the production of agricultural crops (including wheat and rice straw, corn stover, sugar bagasse, and trimmings from fruits and tree nuts); ;  
(3)by striking subsection (a)(4) and inserting the following new paragraphs: 
 
(4)Eligible siteThe term eligible site means either an active industrial or processing facility (including a distillery, ethanol plant, or paper mill), a site that once held such a facility that is no longer in active use, or land contiguous with and immediately surrounding an active industrial or processing facility or a site that once held such a facility that is no longer in active use.  
(5)Eligible projectThe term eligible project means any project that utilizes an eligible site for the industrial production of biofuel directly from an eligible commodity.  
(6)Eligible producerThe term eligible producer means a producer operating an eligible project. ; and  
(4)by striking subsections (b) and (c) and inserting the following new subsections: 
 
(b)Industrial site redevelopment through cellulosic program 
(1)Grants, loans, and loan guaranteesThe Secretary shall provide grants, loans, and loan guarantees to an eligible producer for the following activities: 
(A)Purchase of equipment for an eligible project.  
(B)Purchase of construction or related services for an eligible project.  
(C)Construction of infrastructure for an eligible project.  
(2)Production based payments 
(A)In generalIn lieu of providing a grant under paragraph (a), the Secretary may provide annual payments to an eligible producer based on demonstrated production of biofuel from eligible commodities.  
(B)Maximum payment per gallonThe Secretary may provide payments to an eligible producer of not more than two dollars for every gallon of biofuel produced by the eligible producer in a fiscal year.  
(3)Limitations 
(A)Grants 
(i)In generalGrants provided under paragraph (1) may not exceed $25,000,000 per eligible project.  
(ii)Grants, loans, and loan guaranteesThe total combined amount of grants, loans, and loan guarantees provided under paragraph (1) to an eligible producer or for an eligible project may not exceed $50,000,000.  
(B)Production based payments 
(i)In generalProduction based payments provided under paragraph (2) may not exceed $25,000,000.  
(ii)Production based payments, loans, and loan guaranteesThe total combined amount of production based payments provided under paragraph (2) and loans and loan guarantees provided under paragraph (1) to an eligible producer or for an eligible project may not exceed $50,000,000.  
(4)Matching requirement for grants, loans, and loan guaranteesA recipient of funds under this paragraph (1) shall provide matching funds from non-Federal sources in an amount equal to or greater than the amount of Federal funds received.  
(c)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section not more than $150,000,000 for each of fiscal years 2008 through 2013. .  
309.Farm and ranch energy efficiency rebate program 
(a)In generalThe Secretary shall provide competitive grants to eligible entities described in subsection (b) to provide rebates for farmers, ranchers, rural school districts, and rural small businesses to purchase renewable energy systems and make energy efficiency improvements.  
(b)Eligible entitiesAn eligible entity described in this subsection is— 
(1)a State energy or agriculture office;  
(2)a nonprofit energy efficiency or renewable energy organization that uses public funds provided directly or under contract with a State agency;  
(3)a nonprofit organization with a demonstrated ability to administer a State-wide energy efficiency or renewable energy rebate program; or  
(4)a consortium of entities described in paragraphs (1), (2), and (3).  
(c)Merit review 
(1)In generalThe Secretary shall establish a merit review process to review applications for grants under subsection (a) that uses the expertise of the Department of Agriculture, other Federal and State agencies, and non-governmental organizations.  
(2)RequirementsIn reviewing the application of an eligible entity to receive a grant under subsection (a), the Secretary shall consider— 
(A)the experience and expertise of the entity in establishing and administering a State-wide clean energy rebate program;  
(B)the annual projected energy savings or production increases resulting from the proposed program;  
(C)the environmental benefits resulting from the proposed program; and  
(D)other appropriate factors, as determined by the Secretary.  
(d)Maintenance of effortAn eligible entity that is awarded a grant pursuant to subsection (a) shall provide assurances to the Secretary that funds provided to the entity under this subsection will be used in addition to, and not in place of, the amount of Federal, State, and local funds otherwise expended for rebate programs.  
(e)Rebate amountThe amount of a rebate provided from a grant under this subsection shall not exceed the lesser of— 
(1)$10,000; or  
(2)50 percent of the cost incurred to purchase a renewable energy system or an energy efficiency improvement.  
(f)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section $10,000,000 for each of fiscal years 2008 through 2013.  
310.Alternative uses for biofuel byproducts 
(a)In generalThe Secretary shall provide grants to eligible universities or consortiums containing one or more eligible universities in the Northeast and Mid-Atlantic regions of the United States described in subsection (b) to conduct research on alternative uses for by-products produced as a result of the production of biofuel and bio-energy.  
(b)Eligible northeast and mid-atlantic universitiesThe eligible universities referred to in subsection (a) are the following or consortium containing one of more of the following: 
(1)Cornell University.  
(2)The University of the District of Columbia.  
(3)Public universities in the following States: 
(A)Maine.  
(B)Delaware.  
(C)Connecticut.  
(D)Maryland.  
(E)Massachusetts.  
(F)New Hampshire.  
(G)New Jersey.  
(H)New York.  
(I)Pennsylvania.  
(J)Rhode Island.  
(K)Vermont.  
(L)Virginia.  
(c)Grant limitationThe amount of a grant provided to an eligible university under this section shall not exceed the lesser of— 
(1)$1,000,000 in any fiscal year; or  
(2)10 percent of the available funds in any fiscal year.  
(d)DefinitionsIn this section: 
(1)BiofuelThe term biofuel means liquid transportation fuel, including biodiesel and fuel grade ethanol.  
(2)Bio-energyThe term bio-energy means heat or electricity produced from any of the following sources: 
(A)Solar panels or concentrators.  
(B)Wind capturing devices.  
(C)Small-scale hydro-electric devices.  
(D)Methane and other bio-digesters.  
(E)Landfill digesters.  
(F)Biomass.  
(G)Waste materials from cropping or livestock production.  
(3)By-productsThe term by-products means the following materials: 
(A)Solid and liquid matter produced in the process of producing biofuel or bio-energy that may be converted to food, feed, fiber, or energy.  
(B)Unused electricity, energy or heat produced from the biofuel or bio-energy production process.  
(C)Unused solid or liquid materials not consumed during the biofuel or bio-energy production process.  
(e)FundingThere is authorized to be appropriated to carry out this title $10,000,000 for each of fiscal years 2008 through 2013.  
311.National net metering for farm energy 
(a)Adoption of standardSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the following: 
 
(11)Net metering 
(A)In generalEach electric utility shall make available upon request net metering service to any electric consumer that the electric utility serves.  
(B)ReferencesFor purposes of implementing this paragraph, any reference contained in this section to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of this paragraph. .  
(b)Special rules for net meteringSection 115 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2625) is amended by adding at the end the following: 
 
(i)Net metering 
(1)In this subsection: 
(A)The term eligible onsite generating facility means— 
(i)a facility on the site of a residential electric consumer with a maximum generating capacity of 25 kilowatts or less; or  
(ii)a facility on the site of a commercial electric consumer with a maximum generating capacity of 1,000 kilowatts or less, that is fueled solely by a renewable energy resource.  
(B)The term net metering service means service to an electric consumer under which electric energy generated by that electric consumer from an eligible onsite generating facility and delivered to the local distribution facilities may be used to offset electric energy provided by the electric utility to the electric consumer during the applicable billing period.  
(C)The term renewable energy resource means— 
(i)solar, wind, biomass, geothermal, or wave energy;  
(ii)landfill gas;  
(iii)energy produced from livestock waste;  
(iv)energy produced from a bio-digester;  
(v)fuel cells; and  
(vi)a combined heat and power system.  
(2)In undertaking the consideration and making the determination concerning net metering established by section 111(d)(11), the following shall apply: 
(A)An electric utility— 
(i)shall charge the owner or operator of an onsite generating facility rates and charges that are identical to those that would be charged other electric consumers of the electric utility in the same rate class; and  
(ii)shall not charge the owner or operator of an onsite generating facility any additional standby, capacity, interconnection, or other rate or charge.  
(B)An electric utility that sells electric energy to the owner or operator of an onsite generating facility shall measure the quantity of electric energy produced by the onsite facility and the quantity of electricity consumed by the owner or operator of an onsite generating facility during a billing period in accordance with normal metering practices.  
(C)If the quantity of electric energy sold by the electric utility to an on-site generating facility exceeds the quantity of electric energy supplied by the onsite generating facility to the electric utility during the billing period, the electric utility may bill the owner or operator for the net quantity of electric energy sold, in accordance with normal metering practices.  
(D)If the quantity of electric energy supplied by the onsite generating facility to the electric utility exceeds the quantity of electric energy sold by the electric utility to the onsite generating facility during the billing period— 
(i)the electric utility may bill the owner or operator of the onsite generating facility for the appropriate charges for the billing period in accordance with subparagraph (B); and  
(ii)the owner or operator of the onsite generating facility shall be credited for the excess kilowatt-hours generated during the billing period, with the kilowatt-hour credit appearing on the bill for the following billing period.  
(E)An eligible onsite generating facility and net metering system used by an electric consumer shall meet all applicable safety, performance, reliability, and interconnection standards established by the National Electrical Code, the Institute of Electrical and Electronics Engineers, and Underwriters Laboratories.  
(F)The Commission, after consultation with State regulatory authorities and nonregulated electric utilities and after notice and opportunity for comment, may adopt, by rule, additional control and testing requirements for onsite generating facilities and net metering systems that the Commission determines are necessary to protect public safety and system reliability.  
(G)An electric utility must provide net metering services to electric consumers until the cumulative generating capacity of net metering systems equals 10.0 percent of the utility’s peak demand during the most recent calendar year.  
(H)Nothing in this subsection precludes a State from imposing additional requirements regarding the amount of net metering available within a State consistent with the requirements of this section. .  
IVHealthy Diets 
401.Expansion of fresh fruit and vegetable programSection 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended in subsection (g)— 
(1)in paragraph (1)— 
(A)in the matter preceding subparagraph (A), by striking July 2004 and inserting July 2007; and  
(B)by amending subparagraphs (A) and (B) to read as follows: 
 
(A)100 elementary or secondary schools in each State;  
(B)additional elementary or secondary schools in each State in proportion to the student population of the State; and .  
(2)in paragraph (3)(A), by striking paragraph (1)(B) and inserting paragraph (1);  
(3)in paragraph (5), in each of subparagraphs (A) and (B), by striking 2008 and inserting 2011; and  
(4)in paragraph (6)(B)— 
(A)in clause (i)— 
(i)by striking October 1, 2004, and on each October 1 thereafter, and inserting October 1, 2007, and on each October 1 thereafter,; and  
(ii)by striking $9,000,000 and inserting $300,000,000; and  
(B)by adding at the end the following: 
 
(iii)Administrative expensesFor fiscal year 2008 and each fiscal year thereafter, of the amount available to carry out this subsection, the Secretary may reserve not more than 1 percent of that amount for administrative expenses in carrying out this subsection.  
(iv)State administrative costsFor fiscal year 2008 and each fiscal year thereafter, of the amount received by a State to carry out this subsection, the State may use not more than 5 percent of that amount for administrative expenses in carrying out this subsection. To be eligible to use such funds for such expenses, the State must submit to the Secretary a plan indicating how the State intends to use such funds.  
(v)Federal requirementsThe Secretary shall establish requirements to be followed by States in administering this subsection. The initial set of requirements shall be established not later than 1 year after the date of the enactment of this clause. .  
402.Section 32 specialty crop purchases 
(a)Minimum level of purchasesSection 32 of the Act of August 24, 1935 (7 U.S.C. 612c) is amended in the sixth sentence by inserting after and their products the following: , and, for each of fiscal years 2008 through 2013, the Secretary of Agriculture shall devote not less than $400,000,000 of sums appropriated under this section to purchases of non-basic agricultural commodities, such as fruits, vegetables, and other specialty food crops.  
(b)Expansion of DoD fresh programSuch section is further amended by inserting after the sixth sentence, as amended by subsection (a), the following new sentence: Of the funds specified in the preceding sentence, the Secretary of Agriculture shall expend not less than $50,000,000 fiscal year 2008, $75,000,000 for both fiscal years 2009 and 2010, $100,000,000 for fiscal year 2011, and $125,000,000 for fiscal years 2012 and 2013 for the purchase of fresh fruits and vegetables for distribution to schools and service institutions in accordance with section 6(a) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1755(a))..  
403.School preference studyThe Secretary of Agriculture shall carry out a study on the preferences of elementary and secondary schools for commodity distribution, including the extent to which such schools prefer commodity distribution to include fresh fruits and vegetables, and submit to Congress a report on the results of the study. The report shall include an analysis of the logistical issues that would impede efforts to increase the extent to which commodity distribution to schools includes fresh fruits and vegetables, and shall include recommendations for improving the availability of fresh fruits and vegetables to schools.  
404.Independent evaluation of Department of Agriculture commodity purchase process 
(a)Evaluation requiredThe Secretary of Agriculture shall arrange to have performed an independent evaluation of the commodity purchasing processes (and the statutory and regulatory authority underlying such processes) used by the Department of Agriculture to remove surplus commodities from the market and support commodity prices and producer incomes, especially with regard to activities under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c) and the importance of increasing purchases of perishable specialty crops.  
(b)Submission of resultsNot later than 1 year after the date of the enactment of this Act, the Secretary of Agriculture shall submit to Congress a report on the results of the evaluation.  
405.Allow geographic preferences in food purchasing programsSection 9(j)(1)(A) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(j)(1)(A)) is amended by striking encourage and inserting allow.  
406.Authorization level for farm-to-cafeteria activitiesSection 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended in subsection (i)(2) by striking such sums as are necessary and all that follows through the period at the end and inserting to carry out this subsection $20,000,000 for each of fiscal years 2008 through 2013..  
407.Extension of wic farmer’s market nutrition programSection 17(m)(9)(A) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(m)(9)(A)) is amended— 
(1)in clause (i), by striking 2009 and inserting 2013; and  
(2)by striking clause (ii) and inserting the following: 
 
(ii)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this subsection $20,000,000 for fiscal year 2008, $30,000,000 for fiscal year 2009, $45,000,000 for fiscal year 2010, $60,000,000 for fiscal year 2011, and not less than $75,000,000 for fiscal year 2012 and each fiscal year thereafter. Such funds shall remain available until expended. .  
408.Senior farmers’ market nutrition programSection 4402 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007) is amended— 
(1)in subsection (a) by striking $5,000,000 and all that follows through 2007, and inserting $20,000,000 for fiscal year 2008, $30,000,000 for fiscal year 2009, $45,000,000 for fiscal year 2010, $60,000,000 for fiscal year 2011, and not less than $75,000,000 for fiscal year 2012 and each fiscal year thereafter;   
(2)in subsection (b)— 
(A)in paragraph (2) by striking and at the end;  
(B)in paragraph (3) by striking the period at the end and inserting ; and; and  
(C)by adding at the end the following: 
 
(4)to promote the transition to organic and other environmentally beneficial food production systems. ; and  
(3)by adding at the end the following new subsection: 
 
(d)Eligible participants; benefits levelsThe regulations required by subsection (c)— 
(1)shall allow for participation by farmers markets, and roadside stands, community supported agriculture programs; and  
(2)shall not limit the ability of State or regional programs to set benefit levels per individual senior. .  
409.Disabled Farmers Market Nutrition Pilot Program 
(a)FindingsCongress finds that low-income disabled individuals suffer from similar forms of malnutrition as low-income seniors, and that the disabled population would reap nutritional benefits from such a farmers market voucher program where they are able to purchase fresh, healthy food from local farmers.  
(b) 
(1)Pilot program establishmentThe Secretary of Agriculture shall carry out a pilot program with respect to the States specified in paragraph (d) under which the Secretary creates a farmers’ market nutrition program for disabled individuals.  
(2)Of the funds of the Commodity Credit Corporation, the Secretary of Agriculture shall use $1,000,000 for fiscal year 2008 to carry out this section, and such sums as necessary for fiscal years 2009 through 2013.  
(c)Program purposesThe purposes of the farmers’ market nutrition pilot program are— 
(1)to provide resources in the form of fresh, nutritious, unprepared, locally grown fruits, vegetables, and herbs from farmers’ markets, roadside stands, and community supported agriculture programs to low-income disabled individuals;  
(2)to increase the domestic consumption of agricultural commodities by expanding or aiding in the expansion of domestic farmers’ markets, roadside stands, and community supported agriculture programs; and  
(3)to develop or aid in the development of new and additional farmers’ markets, roadside stands, and community supported agriculture programs.  
(d)StatesThe Secretary shall use funds referred to in subsection (b)(2) for pilot programs on the West Coast in California, in the North East, in the South East, and in the Mid-West.  
(e)RegulationsThe Secretary may issue such regulations as the Secretary considers necessary to carry out the farmers’ market nutrition program.  
(f)DefinitionFor purposes of this section, the term disabled individual means an individual who has a disability as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).  
410.Farmers’ market promotion programSection 6 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005) is amended by striking subsections (d) and (e) and inserting the following: 
 
(d)Criteria and guidelines 
(1)In generalThe Secretary shall establish criteria and guidelines for the submission, evaluation, and funding of proposed projects under the Program.  
(2)PriorityThe Secretary shall prioritize the funding of projects that will support, encourage, or promote the transition to organic and other environmentally beneficial forms of agricultural production.  
(e)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use $25,000,000 for each of fiscal years 2008 through 2013 to carry out this section, of which $5,000,000 shall be used to support the use of electronic benefit transfers at farmers’ markets. .  
411.Department of Defense and Department of Agriculture procurement of locally produced fruits and vegetables 
(a)FindingsCongress finds the following: 
(1)Locally procured agricultural products, as compared to products transported from distant sources— 
(A)are often harvested closer to full ripeness and can have higher nutritional quality;  
(B)can have improved ripeness, taste, or selection, which can increase rates of consumption of agricultural products; and  
(C)are more efficient to store, distribute, and package.  
(2)Use of local produce— 
(A)reduces dependence upon foreign oil by reducing fuel consumption rates associated with the production or transportation of agricultural products;  
(B)can help to improve the ability of those using the procurement system to provide education on nutrition, farming, sustainability, energy efficiency, and the importance of local purchases to the local economy;  
(C)helps to maintain a robust logistics network for agricultural product procurement; and  
(D)promotes farm, business, and economic development by accessing local markets.  
(3)Section 9(j) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(j)) directs the Secretary of Agriculture to encourage institutions participating in the school lunch program established under that Act and the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) to purchase, in addition to other food purchases, locally produced foods, to the maximum extent practicable and appropriate.  
(b)Department of defense geographic procurement preferenceNotwithstanding any other provision of law, the Department of Defense may use a geographic preference to purchase locally produced agricultural products for— 
(1)the Defense Supply Center Philadelphia;  
(2)the Department of Defense Farm to School Program;  
(3)the Department of Defense Fresh Fruit and Vegetable Program;  
(4)the service academies;  
(5)Department of Defense domestic dependent schools;  
(6)other Department of Defense schools under chapter 108 of title 10, United States Code;  
(7)commissary and exchange stores; and  
(8)morale, welfare, and recreation facilities operated by the Department of Defense.  
(c)Department of agriculture and related entities geographic procurement preferenceNotwithstanding any other provision of law, the Department of Agriculture, schools, local educational agencies, and other entities may use a geographic preference to purchase locally produced agricultural products for— 
(1)the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773);  
(2)the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);  
(3)the summer food service program for children established under section 13 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761); and  
(4)the child and adult care food program established under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766).  
(d)Addition of geographic preferenceIn the case of the purchase of agricultural products, specifically fresh, dried or frozen fruits and vegetables and other specialty crops reflecting local preferences and support of local agriculture to the maximum extent practicable and appropriate, will be acquired from pre-approved local and regional vendors and distributors authorized by the Secretary who have agreed to supply eligible products to the above referenced schools and service institutions. The pre-approved vendors and distributors must demonstrate an ability to supply products from local growers and processors and comply with food safety standards developed by the Secretary and consistently provide products that meet standards of grade, size, freshness and quality as required by the Secretary or local procurement officer. This should not preclude the above referenced schools and service institutions from purchasing from potential local farmers in compliance with applicable state procurement laws and statutes.  
(e)ReportingA school, local educational agency, or other entity participating in one or more of the programs described in subsection (c) shall report to the Secretary of Agriculture if the school, local educational agency, or other entity pays more than 10 percent more than the lowest bid to purchase locally produced agricultural products in accordance with this section.  
(f)ReviewThe Secretary of Defense and the Secretary of Agriculture shall periodically review the use of the geographic preference provided by this section to prevent fraud or abuse.  
VForestry 
501.National and State forest prioritization and planning 
(a)National prioritiesWithin 12 months of passage of this legislation, the Secretary, in coordination with other Federal agencies, shall develop national priorities for the Nation’s privately-owned forest lands that include an explanation of the most pressing threats to the sustainability, management and conservation of private forests and expected roles for Federal agencies and USDA conservation and forest programs in partnering with States and private landowners to address identified threats.  
(b)State forest plansWithin 36 months of passage of this legislation, each State forester, or equivalent State official as designated by the Governor of that State, in consultation with State conservationists, State wildlife agencies, and other appropriate agencies and stakeholders, shall develop a State forest plan that includes— 
(1)an outline of threats to the sustainability, management, and conservation of privately-owned forests in that State, with particular reference to those threats outlined in the Secretary’s national priorities that are relevant to the respective State;  
(2)goals and strategies for addressing identified threats and maintaining the productivity and capacity of forest resources in that State, including how coordinated application of USDA conservation and forest programs can address relevant threats and support private landowners; and  
(3)a program to monitor and measure progress towards reaching goals and implementing strategies in the plan.  
(c)Appropriations$10 million shall be provided to USDA and the States annually in fiscal years 2008, 2009, and 2010 to carry out this section, with such sums as necessary provided in future fiscal years for updating of plans as the Secretary shall deem appropriate.  
502.Healthy forests reserve program 
(a)Methods of enrollmentSection 502(f)(1) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6572(f)(1)) is amended by striking subparagraph (C) and inserting the following new subparagraph: 
 
(C)a permanent easement, .  
(b)FundingSection 508 of such Act (16 U.S.C. 6578) is amended to read as follows: 
 
508.Funding for healthy forests reserve program 
(a)Funding sourceFor each of fiscal years 2008 through 2013, the Secretary shall allocate $50 million from the funds, facilities, and authorities of the Commodity Credit Corporation to carry out the healthy forests reserve program, including the provision of technical assistance under the program.  
(b)Section 11 capThe use of Commodity Credit Corporation funds under subsection (a) to provide technical assistance under the healthy forests reserve program shall not be considered an allotment or fund transfer from the Commodity Credit Corporation for purposes of the limitation on expenditures for technical assistance imposed by section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i). .  
503.Community forest and open space conservation program 
(a)FindingsCongress finds that— 
(1)the United States Forest Service recently projected that 44 million acres of private forest will be developed across the Nation through 2030, including many of the most important remaining parcels within and adjacent to communities, creating an urgent need for local governments to have the financial resources to purchase the most publicly important parcels as they come up for sale;  
(2)the rapidly expanding base of private forestland owners created by forest parcelization includes many individuals with no experience in forest stewardship, creating an urgent need for demonstration sites for proper forest management, for which many communities are using municipal or county forestland;  
(3)in fast growing communities of all sizes across the Nation, remaining parcels of forestland play an essential role in protecting public water supplies, leading many local governments to purchase these lands for municipal or county ownership;  
(4)rising rates of obesity and other public health problems related to inactivity have been shown to be ameliorated by improving public access to safe and pleasing areas for outdoor recreation, leading many local governments to purchase recreation lands for municipal or county ownership;  
(5)across the Nation, many communities of diverse types and sizes are deriving significant financial benefit from owning and managing municipal or county forestland as a source of local revenue that also contributes significantly to the health of the forest products economy at the local and national levels;  
(6)public hunting, fishing, and trapping access and subsequently participation have declined as forests and watersheds nationwide are parcelized among a growing base of private owners who often post their land against public use, leading many municipalities and counties to purchase forestland to guarantee access for sportsmen and women; and  
(7)there is a national interest in financially assisting communities in the purchase of important forest parcels that will maintain the diverse public benefits of forestland close to or within all manner of communities nationwide, from close-knit rural communities to fast growing suburban and exurban areas.  
(b)Establishment and purpose 
(1)EstablishmentThe Secretary of Agriculture shall establish a program within the United States Forest Service, to be known as the Community Forest and Open Space Conservation Program, in cooperation with appropriate State and local units of government for the purpose of enabling municipalities and counties to acquire forest areas that are economically, culturally, and environmentally important to that locality and that are threatened by conversion to non-forest uses.  
(2)PurposeAreas purchased under this program are intended to conserve community access to and benefit from forests for a wide variety of public purposes that may include but are not limited to model forest stewardship, sustainable timber production, forest-based educational and cultural activities, wildlife habitat, watershed protection, and public access for outdoor recreation including hunting and fishing.  
(c)Interests in land 
(1)Municipal or county ownershipAll properties acquired using funds under this program shall be owned in fee by a municipality or county.  
(2)Nonprofit ownershipUpon request of a participating State, designated nonprofit organizations operating within that State may also own lands using funds under this program, providing that the land is open for public access consistent with the purposes and criteria of this program.  
(d)Implementation 
(1)Initial programsNot later than 1 year after the date of enactment of this section, the Secretary shall establish at least 1 State program in each of the New England, Mid-Atlantic, Midwest, South, West, and Pacific Northwest regions of the United States, upon application from a willing State in that region. No State or region shall be compelled to participate in the program.  
(2)AuthorityAuthority for implementation of the Community Forest Conservation and Open Space Program in each participating State shall lie with the State forester, equivalent State official, or other appropriate State natural resource management agency as designated by the Governor of that State.  
(3)Assessment of needEach participating State shall prepare an Assessment of Need identifying geographic program focus areas within that State and priority objectives for conservation based on conditions and public needs in that State. This requirement may be satisfied by inclusion as part of an integrated statewide forest planning process for application of Federal programs in that State.  
(e)Eligibility and criteria 
(1)In generalWithin 1 year from the date of enactment of this section and in consultation with State Forest Stewardship Advisory Committees, State Urban and Community Forestry Advisory Committees, and similar organizations, the Secretary shall establish eligibility and ranking criteria for projects to receive funding through this program.  
(2)CriteriaOf land proposed to be included in the Community Forest and Open Space Conservation Program, the Secretary shall develop criteria that give priority to lands which meet identified local open space and natural resource needs as captured in town plans, regional plans, or other relevant local, regional, or State planning documents, can be effectively managed to model good forest stewardship for private landowners, support forest-based educational programs including vocational education in forestry, provide significant protection of public water supplies or other waterways, can offer long-term economic benefit to communities through forestry, contain important wildlife habitat, provide convenient public access for outdoor recreation including hunting and fishing, and are threatened with conversion to non-forest uses. Special consideration shall be given to proposals reflecting coordination and joint planning at regional scale among 2 or more municipalities and/or counties.  
(f)Application and rankingAny municipality or county that wishes to participate may prepare and submit a project application to acquire forest lands within a State’s geographic program focus area to the Community Forest and Open Space Conservation Program in that State at such time in such form and containing such information as the Secretary may prescribe. This application must include certification from the appropriate unit(s) of local government that the project is consistent with any comprehensive plans for development adopted by such unit(s). States will rank all project submissions and submit to the Secretary. The Secretary shall create a national list ranking all submitted projects subject to the criteria described in section 5(b).  
(g)Duties of owners 
(1)In generalFor lands acquired through this program, the municipality or county shall be required to manage the property in a manner that is consistent with the purposes for which the land was purchased through the Community Forest and Open Space Conservation Program and shall not convert such property to other non-forest uses. Public access for compatible recreational uses, as determined by the municipality or county, shall be required.  
(2)Forest management planWithin 2 years of closing on any purchase using funds under this program, a municipality or county must complete a forest management plan for the purchased property subject to the approval of the responsible State agency. Management plans shall be created through a public process that allows for community participation and input.  
(3)Reimbursement and penaltyShould a municipality or county sell land acquired with funds obtained through this program, the municipality or county must reimburse the Federal Government the full amount of original funding plus a penalty equal to 50 percent of the current sale price or appraised value, whichever is higher. Any municipality or county that sells lands acquired using funds through this program shall no longer be eligible for future grants from this program.  
(h)Cost sharing 
(1)In generalIn accordance with terms and conditions that the Secretary shall prescribe, costs for the acquisition of lands or project costs shall be shared among participating entities including State, county, municipal, and other governmental units, landowners, corporations, or private organizations. Such costs may include, but are not limited to, those associated with planning, administration, property acquisition, and property management.  
(2)Matching requirementThe Federal share of total project costs shall not exceed 50 percent for any project, including any in-kind contribution. Payments under this section shall be in accordance with Federal appraisal and acquisition standards and procedures.  
(i)State administration and technical assistanceIn order to assist municipalities and counties in model stewardship of lands acquired under this program, 10 percent of all funds appropriated each year for the Community Forest Conservation Program shall be allocated to the responsible State agencies in participating States to administer the program and to provide technical assistance to municipalities and counties for forest stewardship, including development and implementation of an approved forest management plan.  
(j)AppropriationThere are authorized to be appropriated such sums as may be necessary to carry out this section.  
(k)Private property protection and lack of regulatory effect 
(1)Recognition of authority to control land useNothing in this Act modifies any authority of Federal, State, or local governments to regulate land use.  
(2)Participation of private property ownersNothing in this Act requires the owner of any private property to participate in private forest conservation, financial, or technical assistance or any other programs established under this Act.  
VINutrition 
AFood stamp program 
601.Preventing reductions in benefitsSection 3(o) of the Food Stamp Act of 1977 (7 U.S.C. 2012(o)) is amended— 
(1)by striking on October 1, 1996, the second place it appears; and  
(2)by striking on September and all that follows through 2002, and inserting during the immediately preceding fiscal year.  
602.Strengthening the food purchasing power of low-income americansSection 5(e)(1) of the Food Stamp Act of 1977 (7 U.S.C. 2014(e)(1)) is amended— 
(1)In subparagraph (a)(ii) by striking not less than $134 and all that follows to the end of the clause and inserting the following: 
 
not less than $156, $267, $220, and $137, respectively. For October 1, 2008, and each fiscal year thereafter, an amount that is equal to the amount from the previous fiscal year adjusted to the nearest lower dollar increment to reflect changes in the Consumer Price Index for all urban consumers published by the Bureau of Labor Statistics, for items other than food, for the twelve months ending the preceding June 30.; and  
(2)in subparagraph (B)(ii) by striking “not less than $269.” and inserting the following: 
 
not less than $313. For October 1, 2008, and each fiscal year thereafter, an amount that is equal to the amount from the previous fiscal year adjusted to the nearest lower dollar increment to reflect changes in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, for items other than food, for the twelve months ending the preceding June 30..  
603.Child care deductionSection 5(e)(3)(A) of the Food Stamp Act of 1977 (7 U.S.C. 2014(e)(3)(A)) is amended by striking , the maximum allowable level of which shall be $200 per month for each dependent child under 2 years of age and $175 per month for each other dependent,.  
604.Exclusion of combat-related military pay from countable incomeSection 5(d) of the Food Stamp Act of 2007 (7 U.S.C. 2014(d)) is amended— 
(1)by striking and (18) and inserting (18); and  
(2)by inserting before the period at the end the following: 
 
(19)any additional payment received under chapter 5 of title 37, United States Code, by a member of the United States Armed Forces deployed to a designated combat zone for the duration of the member’s deployment if the additional pay is the result of deployment to or while serving in a combat zone, and it was not received immediately prior to serving in the combat zone .  
605.Exclusion of retirement accounts from countable financial resources 
(a)Retirement accountsSection 5(g)(2)(B)(v) of the Food Stamp Act of 1977 (7 U.S.C. 2014(g)(2)(B)(v)), as amended by section 604, is amended by striking or retirement account (including an individual account) and inserting account.  
(b)Mandatory and Discretionary ExclusionsSection 5(g) of the Food Stamp Act of 1977 (7 U.S.C. 2014(g)) is amended by adding at the end the following: 
 
(8)Exclusion of retirement accounts from countable financial resources 
(A)Mandatory exclusionsThe Secretary shall exclude from financial resources under this subsection the value of any funds in a plan, contract, or account, described in section 401(a), 403(a), 403(b), 408, 408A, 457(b), or 501(c)(18) of the Internal Revenue Code of 1986 and the value of funds in a Federal Thrift Savings Plan account as provided in section 8439 of title 5 of the United States Code.  
(B)Discretionary exclusionsThe Secretary may exclude from financial resources under this subsection the value of any other retirement plans, contracts, or accounts (as determined by the Secretary by regulation). .  
606.Allowable countable resourcesSection 5(g) of the Food Stamp Act of 1977 (7 U.S.C. 2014(g)) is amended— 
(1)by striking (g)(1) The Secretary and inserting the following: 
 
(g)Allowable Financial Resources 
(1)Total amount 
(A)In generalThe Secretary .  
(2)in subparagraph (A) (as so designated by paragraph (1))— 
(A)by inserting (as adjusted in accordance with subparagraph (B)) after $2,000; and  
(B)by inserting (as adjusted in accordance with subparagraph (B)) after $3,000; and  
(3)by adding at the end the following: 
 
(B)Adjustment for inflation 
(i)In generalBeginning on October 1, 2007, and each October 1 thereafter, the amounts in subparagraph (A) shall be adjusted to the nearest $100 increment to reflect changes for the 12-month period ending the preceding June in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor.  
(ii)RequirementEach adjustment under clause (i) shall be based on the unrounded amount for the prior 12-month period. .  
607.Facilitating simplified reportingSection 6(c) of the Food Stamp Act of 1977 (7 U.S.C. 2015(c)(1)(A)) is amended— 
(1)in paragraph (1)(a) by— 
(A)striking reporting by and inserting reporting;  
(B)inserting for periods shorter than four months by after the clause designations in clauses (I) and (ii); and  
(C)inserting by after the clause designation in clause (iii); and  
(2)in paragraph (3) by— 
(A)striking Reports required to be filed monthly under paragraph (1) and inserting Except as provided in paragraph (1)(D)(ii), periodic reports filed under paragraph (1);  
(B)striking required to be filed monthly;  
(C)striking subject matter included in such reports and inserting such households; and  
(D)inserting after the third sentence the following: The State agency shall not be required to act on information about such household received from any source between such periodic reports unless the information clearly indicates that the household is not eligible, subject to standards established by the Secretary, or the household requests an increase in benefits..  
608.Simplifying work requirement 
(a)Section 6 of the Food Stamp Act of 1977 (7 U.S.C. 2015) is amending by striking subsection (o).  
(b)Section 16(h)(1) of the food stamp act of 1977 (7 U.S.C. 2025(h)(1)) is amended— 
(1)in subparagraph (A)— 
(A)in clause (vi)(II) by striking and;  
(B)in clause (vii) by striking the period at the end and inserting ; and; and  
(C)by adding at the end the following 
 
(viii)for each of fiscal years 2008 through 2012, $110,000,000. ; and  
(2)by striking subparagraph (E).  
609.Minimum benefitSection 8(a) of the Food Stamp Act of 1977 (7 U.S.C. 2017(a)) is amended by striking $10 per month. and inserting 20 percent of the thrifty food plan for a household containing one member, as determined by the Secretary under section 3(o)..  
610.Reauthorization of food stamp program and food distribution program on Indian reservations 
(a)Grants for simple application and eligibility determination systems and improved access to benefitsSection 11(t)(1) of the Food Stamp Act of 1977 (7 U.S.C. 2020(t)(1)) is amended by striking 2007 and inserting 2012.  
(b)Food stamp employment and trainingSection 16(h)(1) of the Food Stamp Act of 1977 (7 U.S.C. 2025(h)(1)) is amended— 
(1)in subparagraph (A)(vii) by striking 2002 through 2007 and inserting 2008 through 2012; and  
(2)in subparagraph (E)(i) by striking 2002 through 2007 and inserting 2008 through 2012.  
(c)Reductions in payments for administrative costsSection 16(k)(3) of the Food Stamp Act of 1977 (7 U.S.C. 2025(k)(3)) is amended— 
(1)in the first sentence of subparagraph (A), by striking 2007 and inserting 2012; and  
(2)in subparagraph (B)(ii) by striking 2007 and inserting 2012.  
(d)Cash payment pilot projectsSection 17(b)(1)(B)(vi) of the Food Stamp Act of 1977 (7 U.S.C. 2026(b)(1)(B(vi)) is amended by striking 2007 and inserting 2012.  
(e)Authorization of appropriationsSection 18(a)(1) of the Food Stamp Act of 1977 (7 U.S.C. 2027(a)(1)) is amended in the 1st sentence by striking 2003 through 2007 and inserting 2008 through 2012.  
(f)Consolidated block grants for puerto rico and american samoaSection 19(a)(2)(A)(ii) of the Food Stamp Act of 1977 (7 U.S.C. 2028(a)(2)(A)(ii)) is amended by striking 2007 and inserting 2012.  
611.Accountability for paperwork requirementsSection 11(e)(3) of the Food Stamp Act of 1977 (7 U.S.C. 2020(e)(3)) is amended by inserting , Provided, That no application shall be denied for lack of verification unless the State agency determines that the household refused to comply with a request for verification made by an individual designated under paragraph (6)(B) after of an application,.  
612.Performance standards for biometric technologySection 7 of the Food Stamp Act of 1977 (7 U.S.C. 2016) is amended by adding at the end the following: 
 
(k)LimitationNo State agency shall establish any additional requirements or conditions on households to receive benefits, other than those specified in this section. .  
613.Preventing conflicts of interestSection 16(a) of the Food Stamp Act of 1977 (7 U.S.C. 2025(a)) is amended by inserting directly or indirectly before receive or benefit in the final sentence.  
614.Limitation on contractingSection 16(a) of the Food Stamp Act of 1977 (7 U.S.C. 2025(a)) is amended by inserting at the end: The Secretary shall not make any payments for administrative costs under this or any other section of law relating to a contract that a State agency concluded in violation of this Act or the Secretary’s regulations, whether or not the Secretary may approve the contract subsequent to its letting, or for any personnel costs to carry out functions specified under section 11(e)(3) except by persons described under section 11(e)(6)(B)..  
615.Fairness for legal immigrantsNotwithstanding sections 401(a), 402(a), and 403(a) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1611(a), 1612(a), 1613(a)) and section 6(f) of the Food Stamp Act of 1977 (7 U.S.C. 2015(f)), persons who are lawfully residing in the United States shall be not be ineligible for food stamps on the basis of their immigration status or date of entry into the United States.  
616.Clarifying eligibilitySection 421 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1631(d)(3)) is amended— 
(1)by striking to the extent that a qualified alien is eligible under section 1612(a)(2)(J) of this title; and  
(2)inserting to the extent that a child is a member of the food stamp household.  
617.Ensuring proper screeningSection 11(e)(2)(B) of the Food Stamp Act of 1977 (7 U.S.C. 2020(e)(2)(B)) is amended— 
(1)by redesignating clauses (vi) and (viii) as clauses (vii) and (viii); and  
(2)by inserting the following after clause (v): 
 
(vi)shall provide a method for implementing 8 U.S.C. 1631 that does not require any unnecessary information from persons who may be exempt from that provision; .  
618.Clarification of simplified administrative reporting requirementSection 11(a) of the Food Stamp Act of 1977 (7 U.S.C. 2020(a)) is amended by adding the following at the end— 
 
The administrative reporting requirement under 8 U.S.C. 1631(e)(2) shall be satisfied by the submission of an aggregate report on the numbers of such exceptions granted each year..  
BOther nutrition programs 
631.Commodities for the emergency food assistance programSection 27(a) of the Food Stamp Act of 1977 (7 U.S.C. 2036(a)) is amended— 
(1)by striking (a) purchase of commodities and all that follows through through 2007 and inserting the following: 
 
(a)Purchase of commodities 
(1)In generalAs provided in paragraph (2), for each of fiscal years 2008 through 2012  ;  
(2)by striking $140,000,000 of; and  
(3)by inserting at the end: 
 
(2)AmountsThe following amounts are made available to carry out this subsection: 
(A)for fiscal year 2008, $250,000,000;  
(B)for each of fiscal years 2009 through 2012, the dollar amount of commodities available in the immediately preceding fiscal year adjusted by the percentage by which the thrifty food plan has been adjusted under section 3(o)(4) between June 30, 2007 and June 30 of the immediately preceding fiscal year. .  
632.Reauthorize the commodity supplemental food program (csfp)Section 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86) is amended in the first sentence by striking 2007 and inserting 2012.  
633.Reauthorization of and increased funding for community food project competitive grants 
(a)Authority To provide assistanceSection 25(b) of the Food Stamp Act of 1977 (7 U.S.C. 2034(b)) is amended— 
(1)in paragraph (1) by striking From amounts made available to carry out this Act, the Secretary may and inserting The Secretary shall; and  
(2)by striking paragraph (2) and inserting the following: 
 
(2)Funding amountsFrom amounts made available to carry out this Act, the Secretary shall use for fiscal year 2008 $30,000,000 and for each fiscal year thereafter the amount available in the preceding year adjusted to reflect changes in the in Consumer Price Index for all Urban Consumers published by the Bureau of Labor Statistics for the twelve months ending the preceding June 30. .  
(b)Preference for certain projectsSection 25(d) of the Food Stamp Act of 1977 (7 U.S.C. 2034(d)) is amended— 
(1)in paragraph (3) by striking or at the end;  
(2)in paragraph (4) by striking the period at the end and inserting ; or; and  
(3)by adding at the end the following: 
 
(5)serve special project needs in areas of— 
(A)transportation and processing for expanding institutional and emergency food service demand for local food;  
(B)retail access to healthy foods in underserved markets;  
(C)integration of urban and metro-area food production in food projects; and  
(D)technical assistance for youth, socially disadvantaged individuals, and limited resource groups. .  
(c)Matching funds requirementsSection 25(e)(1) of the Food Stamp Act of 1977 (7 U.S.C. 2034(e)(1)) is amended by striking 50 and inserting 75.  
(d)Term of grantSection 25(f)(2) of the Food Stamp Act of 1977 (7 U.S.C. 2034(f)(2)) is amended by striking 3 and inserting 5.  
(e)FundingSection 25(h)(4) of the Food Stamp Act of 1977 (7 U.S.C. 2034(h)(4)) is amended— 
(1)by striking fiscal years 2003 through 2007 and inserting fiscal years 2008 through 2013; and  
(2)by striking $200,000 and inserting $500,000.  
VIICrop Insurance 
701.Reauthorization of and additional funding for agricultural management assistance program 
(a)ReauthorizationSubsection (b)(4)(B) of section 524 of the Federal Crop Insurance Act (7 U.S.C. 1524) is amended— 
(2)in clause (ii), by striking fiscal years 2003 through 2007 and inserting fiscal years 2008 through 2013; and  
(3)in clause (iii), by striking fiscal years 2004 through 2007 and inserting fiscal years 2008 through 2013.  
(b)Funding levelsSuch subsection is further amended— 
(1)in clause (ii), by striking $20,000,000 and inserting $40,000,000; and  
(2)in clause (iii)— 
(A)in subclause (I), by striking $14,000,000 and inserting $19,000,000;  
(B)in subclause (II), by striking $1,000,000 and inserting $2,000,000; and  
(C)in subclause (III), by striking $5,000,000 and inserting $19,000,000.  
702.Reauthorization, expansion, and improvement of adjusted gross revenue (agr) insurance pilot program 
(a)ReauthorizationSubsection (e)(1) of section 523 of the Federal Crop Insurance Act (7 U.S.C. 1524) is amended by striking 2004 reinsurance year and inserting 2013 reinsurance year.  
(b)ExpansionSubsection (e)(2)(a) of section 523 of the Federal Crop Insurance Act (7 U.S.C. 1524) is amended by striking the Corporation shall include in the pilot program for the 2003 reinsurance year at least 8 counties in the State of California and at least 8 counties in the State of Pennsylvania and inserting the Corporation shall include in the adjusted gross revenue insurance pilot programs (AGR and AGR–Lite) for the 2008 through 2013 reinsurance years all counties and States which meet the criteria for selection, pending required rating..  
(c)Specific policy improvementsSubsection (e) of section 523 of the Federal Crop Insurance Act (7 U.S.C. 1524) is amended by adding at the end the following new paragraphs: 
 
(3)Coverage levelsThe Corporation shall, to the maximum extent possible, provide higher coverage levels for the adjusted gross revenue insurance pilot program including an 85 percent coverage level with a 100 percent payment rate.  
(4)Accurate reflection of riskThe Corporation shall, to the maximum extent possible, provide coverage levels for AGR and AGR–Lite that accurately reflect a producers’ risk under conditions of increasing intended revenue.  
(5)Income floorIn order to maintain adequate coverage levels during low income years, the Corporation shall, to the maximum extent possible, provide a 10 percent floor to declines in a producers’ 5-year income history, which is used in determining coverage levels.  
(6)Inclusion of paymentsThe Corporation shall, to the maximum extent possible, include crop insurance payments and Noninsured Crop Disaster Assistance as allowable income in producers’ 5-year income history, which is used to determine premium rates.  
(7)Livestock risk analysisThe Corporation shall conduct additional analysis to more accurately reflect dairy and livestock commodities.  
(8)Carryover commoditiesThe Corporation shall, to the maximum extent possible, provide clarity and direction regarding the coverage and inventory rules for commodities with carryover inventory, including but not limited to, Christmas trees, shellfish, nursery, and livestock.  
(9)Quarantine and bio-terrorismThe Corporation shall, to the maximum extent possible, include the peril of quarantine and bio-terrorism as insurable causes of loss.  
(10)Local market value 
(A)The Corporation shall, to the maximum extent possible, establish local market value for direct marketers by using the best available estimate from direct marketers rather than commercial buyers.  
(B)The Corporation shall, to the maximum extent possible, require that the value for estimating the revenue for the producer’s intention report for the current year be determined at the time the intentions report is filed.  
(11)Exclusion from income requirementThe Corporation shall remove the single crop income requirement, currently at 83.35 percent, that excludes potatoes from the Adjusted Gross Revenue insurance program.  
(12)Definition of animalsThe Corporation shall revise the definition of animals eligible for coverage under the adjusted gross revenue insurance pilot program to ensure that it is inclusive of production agriculture, specifically adding fryers and shellfish which are licensed commercial producers under the local approving authority in a certified growing area. For purposes of this section, a producer who can document an insurable interest in livestock shall be eligible for inclusion in AGR and AGR–Lite policies.  
(13)Beginning farmersThe Corporation shall develop a pilot program that provides opportunities for beginning farmers to utilize the adjusted gross revenue insurance program, such as, providing special consideration for premium rates to be established based on similar farms historical information.  
(14)Small farmersThe Corporation shall develop a pilot program that provides opportunities for small farmers to utilize the adjusted gross revenue insurance program, such as, providing streamlined, reasonably priced coverage.  
(15)Late fiscal year income tax filersThe Corporation shall, to the maximum extent possible, revise program requirements to ensure that producers that file income taxes in a fiscal year that does not match the calendar year are treated equitably to calendar year tax filers, such as, payment of premiums during or after the insurance year and requirements for multiple years of a producer’s intention report.  
(16)Commodities produced for feedThe Corporation shall, to the maximum extent possible, revise program requirements to include commodities produced for on-farm feed as an intended commodity. .  
703.Crop insurance incentives for beginning farmersSubsection (e)(2) of section 508 of the Federal Crop Insurance Act (7 U.S.C. 1524) is amended— 
(1)by inserting after paragraph (G) the following new paragraph: 
 
(H)The portion of the premium paid by the Corporation, in subparagraphs (B), (C), (D), (E), (F), and (G) shall be increased by 50 percent for beginning farmers, as defined by USDA, in their first year of farming and decreasing by 10 percentage points each year for 5 years thereafter. .  
704.Crop insurance appealsSubsection (j)(2) of section 508 of the Federal Crop Insurance Act (7 U.S.C. 1524) is amended— 
(1)in subparagraph (A) by striking only; and  
(2)by adding at the end the following new paragraph: 
 
(C)The Secretary shall establish alternative claims procedures under which the Corporation, or an approved provider, can settle appeals for denied claims which utilizes the State committee of the Farm Service Agency as a third-party arbiter. .  
705.Expanded coverage based on historical dataSubsection (d)(3) of section 522 of the Federal Crop Insurance Act (7 U.S.C. 1524) is amended by inserting after paragraph (G) the following new paragraph: 
 
(H)to develop policies or other risk management tools that provide protection for all crops and/or commodities produced commercially within each county, utilizing the producers historical production as the basis for protection. .  
706.Coverage area flexibilitySubsection (a) of section 508 of the Federal Crop Insurance Act (7 U.S.C. 1524) is amended by inserting after paragraph (8) the following new paragraph: 
 
(9)Coverage area flexibilityNotwithstanding any other provisions of this title, the Corporation shall provide flexibility to producers to separate insurance units for each FSA tract or to use section equivalents where mile-square section surveys are not in effect. .  
707.Provision of organic insurance programs 
(a)In generalSection 508(d) of the Federal Crop Insurance Act (7 U.S.C. 1508) is amended by inserting after paragraph (c) the following: 
 
(d)Surcharge ProhibitionThe Corporation may not require producers to pay a premium surcharge for using scientifically sound sustainable and organic farming practices and systems. .  
(b)Organic commoditiesSection 508(c) of the Federal Crop Insurance Act (7 U.S.C. 1508) is amended by adding a new (5)(C)(v) as follows: 
 
(v)in the case of organic commodities, shall be, no later than October 1, 2009, the expected or the actual organic market price of the agricultural commodity, as determined by the Corporation. .  
708.Education and risk management assistanceSection 524(a)(3) of the Federal Crop Insurance Act (7 U.S.C. 1524) is amended in subparagraph (C) by striking “2” and inserting 3.  
VIIIDairy 
801.Continuation of the milk income loss contract program 
(a)Continuation of program; payment percentage rateSection 1502(c)(3)(C) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7982(c)(3)(C)) is amended by striking 0 percent and inserting and ending on September 30, 2013, 45 percent.  
(b)Maximum payment quantitySection 1502(d)(2)) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7982(d)(2)) is amended in the first sentence by striking 2,400,000 pounds and inserting 4,800,000 pounds.  
(c)Contract signup and durationSection 1502 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7982) is amended in subsections (f) and (g)(1) by striking September 30, 2007 each place it appears and inserting September 30, 2013.  
802.Minimum price for Class I milk under Federal milk marketing ordersSection 8c(5) of the Agricultural Adjustment Act (7 U.S.C. 608c(5)), reenacted with amendments by the Agricultural Marketing Agreement Act of 1937, is amended by adding at the end the following: 
 
(P)Class I milk pricing 
(i)Minimum priceNotwithstanding any other provision of law, beginning on October 1, 2007, the minimum price for Class I milk under each Federal milk marketing order issued under this subsection shall be $15.58 per hundredweight.  
(ii)Adjustment for inflation 
(I)In generalBeginning on October 1, 2008, and each October 1 thereafter, the amount in clause (i) shall be adjusted by the percent that equals the total percentage change for the 12-month period ending the preceding June 30 in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor.  
(II)RequirementEach adjustment under subclause (I) shall be based on the unrounded amount for the prior 12-month period. .   
803.Dairy export incentive and dairy indemnity programs 
(a)Dairy export incentive programSection 153(a) of the Food Security Act of 1985 (15 U.S.C. 713a–14(a)) is amended by striking 2007 and inserting 2013.  
(b)Dairy indemnity programSection 3 of Public Law 90–484 (7 U.S.C. 450l) is amended by striking 2007 and inserting 2013.  
804.Funding of dairy promotion and research programSection 113(e)(2) of the Dairy Production Stabilization Act of 1983 (7 U.S.C. 4504(e)(2)) is amended by striking 2007 and inserting 2013.  
805.Federal milk marketing orders 
(a)2-class system for classifying milk 
(1)In generalNot later than September 30, 2008, the Secretary shall conduct a study of the economic benefits to milk producers of establishing a 2-class system for classifying milk under Federal milk marketing orders issued under section 8c(5) of the Agricultural Adjustment Act (7 U.S.C. 608c(5)), reenacted with amendments by the Agricultural Marketing Agreement Act of 1937, consisting of a fluid milk class and a manufacturing grade milk class (with the price for both classes determined using the component prices of butterfat, protein, and other solids).  
(2)Amendment to orders 
(A)In generalIf the Secretary determines (on the basis of the study conducted under paragraph (1)) that a 2-class system for classifying milk under Federal milk marketing orders would have a positive impact on milk producers, the Secretary submit a report to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate that includes the text of proposed amendments to the Federal milk marketing orders to implement the 2-class system for classifying milk.  
(B)Effective dateThe proposed amendments described in subparagraph (A) shall take effect not earlier than the date that is 180 days after the date on which the report is submitted under that subparagraph.  
(b)Deadline for issuance of ordersSection 8c(4) of the Agricultural Adjustment Act (7 U.S.C. 608c(4)), reenacted with amendments by the Agricultural Marketing Agreement Act of 1937, is amended by striking After and inserting Not later than 30 days after.  
(c)Advanced pricingSection 8c(5) of the Agricultural Adjustment Act (7 U.S.C. 608c(5)), reenacted with amendments by the Agricultural Marketing Agreement Act of 1937, is amended by adding at the end the following: 
 
(P)Advanced pricingNot later than September 30, 2007, in calculating the advanced price of Class I butterfat milk and Class I and II skim milk under Federal milk marketing orders, the Secretary shall use the 4-week component prices that are used to calculate prices for Class III and Class IV milk, as determined by the Secretary. .  
(d)Economic impact assessmentThe Secretary shall— 
(1)carry out a review of the milk–feed ratio during the 1-year period ending on the date of enactment of this Act; and  
(2)not later than September 30, 2008, and each time a proposed change in the Federal milk marketing order formulas is considered by the Secretary— 
(A)assess the economic impact, over a 1- and 2-year period, of proposed changes in Federal milk marketing order formulas on— 
(i)milk supply;  
(ii)farm profitability;  
(iii)consumer demand; and  
(iv)market prices;  
(B)submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry a report that describes the results of the assessment; and  
(C)consider, and include in the record, the results of the assessment before making a decision on any proposed change to the Federal milk marketing order formulas.  
806.Dairy processing equipment loan guarantee fund 
(a)Loans 
(1)In generalSection 310B(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(a)) is amended— 
(A)by designating the first through fifth sentences as paragraphs (1) through (5), respectively;  
(B)by striking Sec. 310B. (a) The Secretary and inserting the following: 
 
310B.Rural industrialization assistance 
(a)Loans 
(1)In generalThe Secretary ;  
(C)by striking for the purposes of (1) improving and inserting “for the purposes of— 
 
(A)improving ;  
(D)by striking abatement and control, (2) the conservation and inserting “abatement and control; 
 
(B)the conservation ;  
(E)by striking rural areas, (3) reducing and inserting “rural areas; 
 
(C)reducing ;  
(F)by striking rural areas, and (4) to facilitate economic and inserting “rural areas; 
 
(D)facilitating economic ; and  
(G)by striking foreign trade. and inserting “foreign trade; and 
 
(E)providing processors of dairy products with incentives for investing in new equipment and technologies by using not more than $15,000,000 each fiscal year to— 
(i)make loans to dairy processors and cooperatives to cover not more than 50 percent of the cost of acquisition and adoption of new equipment, equipment upgrades, and new technologies— 
(I)at a fixed rate of interest not to exceed the prime lending rate plus 1 percent; and  
(II)with a term of not to exceed 15 years; and  
(ii)guarantee loans made to dairy processors and cooperatives for the acquisition and adoption of new dairy equipment, equipment upgrades, and new technologies, at a guarantee rate of 90 percent. .  
(2)Conforming amendments 
(A)Section 307(a)(6)(B)(ii) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1927(a)(6)(B)(ii)) is amended by striking clause (1) of section 310B(a) and inserting section 310B(a)(1)(A).  
(B)Section 333A(g)(1)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1983a(g)(1)(B)) is amended by striking 310B(a)(1) and inserting 310(a)(1)(A).  
(C)Section 381E(d)(3)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009d(d)(3)(B)) is amended by striking 310B(a)(1) and inserting 310B(a)(1)(A).  
(b)Lending power for dairy processing cooperativesSection 3.7 of the Farm Credit Act of 1971 (12 U.S.C. 2128) is amended by adding at the end the following: 
 
(g)Dairy processing cooperatives 
(1)In generalThe banks for cooperatives may use not more than $15,000,000 each fiscal year to provide dairy processing cooperatives with working capital lines of credit and accounts receivable financing for the purpose of accessing export marketing opportunities for milk and milk products.  
(2)LimitationsFinancing provided by the banks for cooperatives for a project under paragraph (1) may not exceed the lesser of— 
(A)$1,000,000; or  
(B)75 percent of the costs of carrying out the project.  
(3)Term 
(A)In generalExcept as provided in subparagraph (B), the term of a line of credit described in paragraph (1) shall not exceed 24 months.  
(B)Revolving lines of creditA revolving line of credit may be used for multiple transactions.  
(4)Due dateAn accounts receivable financing loan under this subsection shall be due on the earlier of— 
(A)the date on which the receivable is paid; or  
(B)180 days after the date of disbursement.  
(5)Use of financing 
(A)Working capital line of credit financingWorking capital line of credit financing under this subsection may be used— 
(i)to acquire inventory for the production of milk;  
(ii)to pay direct and indirect costs (such as design, engineering, labor, and overhead costs) used for— 
(I)the manufacture or purchase of goods, including work-in-process, for the production of milk; or  
(II)for the provision of services for the production of milk; or  
(iii)to support standby letters of credit used as bid bonds, performance bonds, or payment guarantees.  
(B)Accounts receivable financingAccounts receivable financing under this subsection may be used to finance export accounts receivables for milk and milk products sold on payment terms of not more than 180 days after the date of arrival at the port of importation, if the finance export accounts receivable have been insured by the Commodity Credit Corporation or other guarantor approved by the Secretary. .  
807.Federal loan forgiveness programThe National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3101 et seq.) is amended by adding at the end the following: 
 
PFederal dairy education loan forgiveness 
1495.Short titleThis subtitle may be cited as the Federal Dairy Education Loan Forgiveness Act.  
1496.DefinitionsIn this subtitle: 
(1)Family dairy farmThe term family dairy farm means the real property of a dairy farm— 
(A)owned by— 
(i)one or more immediate family members; or  
(ii)a family dairy farm corporation; and  
(B)used for the production, for commercial purposes, of milk or milk products.  
(2)Family dairy farm corporationThe term family dairy farm corporation means a corporation— 
(A)at least 75 percent of the assets of which are devoted to active involvement in farming; and  
(B)at least 75 percent of each class of stock of which is continuously owned by one or more immediate family members.  
(3)Immediate family memberThe term immediate family member means a spouse, child, stepchild, parent, stepparent, grandparent, brother, stepbrother, sister, stepsister, or similar relative-in-law of an owner of real property, as determined by the Secretary.  
(4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).  
(5)ProgramThe term program means the Federal dairy education loan forgiveness program established under section 1497(a).  
(6)Qualified applicantThe term qualified applicant means a resident of the United States who, as determined by the Secretary— 
(A)holds a 2- or 4-year degree in a field related to the production of agricultural products from an institution of higher education;  
(B)on or after January 1, 2008, has commenced the first year of full-time ownership or operation of a family dairy farm; and  
(C)is the borrower of an outstanding qualified loan as a result of pursuing a degree described in subparagraph (A).  
(7)Qualified loanThe term qualified loan means— 
(A) 
(i)a loan made, insured, or guaranteed under section 428 or 428H of the Higher Education Act of 1965 (20 U.S.C. 1078, 1078–8);  
(ii)a Federal Direct Stafford Loan or a Federal Direct Unsubsidized Stafford Loan made under section 455 of that Act (20 U.S.C. 1087e); or  
(iii)a consolidation loan under section 428C of that Act (20 U.S.C. 1078–3), or a Federal Direct Consolidation Loan under section 455 of that Act (20 U.S.C. 1087e), to the extent that the amount of the loan was used to repay a loan described in clause (i) or (ii); and  
(B)a loan under part B or D of title IV of that Act (20 U.S.C. 1070 et seq.); or  
(C)a loan under a guaranteed student loan program of the Department.  
1497.Federal dairy education loan forgiveness program 
(a)In generalSubject to the availability of appropriations, the Secretary shall carry out a Federal dairy education loan forgiveness program under which the Secretary shall assume the obligation to repay an amount calculated in accordance with subsection (c) for one or more qualified loans made to eligible qualified applicants in accordance with this section.  
(b)EligibilityA qualified applicant shall submit to the Secretary an application and such documentation of continued eligibility as the Secretary determines to be appropriate.  
(c)Maximum amountThe maximum amount that the Secretary may repay under the program for each qualified applicant shall be equal to the average annual cost of tuition at land-grant colleges and universities (as determined by the Secretary annually), for each year that the qualified applicant— 
(1)is an owner or operator of a family dairy farm; and  
(2)has not otherwise received loan repayment on behalf of the qualified applicant under this section or any other Federal or State program.  
(d)ProhibitionNothing in this section authorizes the refunding of any repayment of a qualified loan.  
(e)Exclusion from incomeAny payment to, or on behalf of, a qualified applicant under this subtitle shall not be included in the gross income of the qualified applicant for purposes of the Internal Revenue Code of 1986.  
(f)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated such sums as are necessary to carry out this subtitle.  
(2)Insufficient fundsIf the total amount of funds appropriated to carry out this subtitle is insufficient to provide loan repayment under the program for all eligible qualified applicants, the Secretary shall provide loan repayment to eligible qualified applicants on a pro rata basis. .  
808.Mandatory reporting of dairy commodities 
(a)DefinitionsSection 272 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1637a) is amended to read as follows: 
 
272.DefinitionsIn this subtitle: 
(1)Dairy commodity 
(A)In generalThe term dairy commodity means a product manufactured from milk or a milk-derived ingredient.  
(B)InclusionsThe term dairy commodity includes— 
(i)fluid milk;  
(ii)cheese;  
(iii)butter;  
(iv)nonfat dry milk;  
(v)skim milk;  
(vi)whey products;  
(vii)dry proteins (such as a milk protein concentrate, casein, and a caseinate);  
(viii)a lactose product; and  
(ix)a fresh dairy product (such as yogurt and ice cream).  
(2)Dairy processorThe term dairy processor means a person or legal entity that commercially processes milk into cheese, butter, nonfat dry milk, or other dairy solids.  
(3)SecretaryThe term Secretary means the Secretary of Agriculture. .  
(b)Mandatory reportingSection 273 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1637b) is amended— 
(1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and  
(2)by striking subsections (a) and (b) and inserting the following: 
 
(a)Daily Reporting 
(1)In generalThe corporate officers or officially-designated representatives of each dairy processor shall report to the Secretary at least once each reporting day, not later than 10:00 a.m. Central Time, for each sales transaction involving a dairy commodity, information concerning— 
(A)the sales price;  
(B)the quantity sold;  
(C)the location of the sales transaction; and  
(D)product characteristics, including— 
(i)moisture level;  
(ii)packaging size;  
(iii)grade;  
(iv)if appropriate, fat or protein level;  
(v)heat level for dried products; and  
(vi)other defining product characteristics.  
(2)PublicationThe Secretary shall make the information reported under paragraph (1) available to the public not less frequently than once each reporting day, categorized by location and product characteristics.  
(b)Weekly reporting 
(1)In generalThe corporate officers or officially-designated representatives of each dairy processor shall report to the Secretary, on the first reporting day of each week, not later than 9:00 a.m. Central Time, for the prior week information concerning— 
(A)the sales prices for sales transactions involving dairy commodities, categorized by product characteristics; and  
(B)the quantities of dairy commodities sold.  
(2)PublicationThe Secretary shall make the information reported under paragraph (1) available to the public on the first reporting day of the each week, not later than 10:00 a.m. Central Time, categorized by location and product characteristics.  
(3)Federal order pricesThe Secretary shall use weekly prices published under paragraph (2) to calculate Federal milk marketing order prices.  
(c)Monthly reporting 
(1)In generalThe corporate officers or officially-designated representatives of each dairy processor shall report to the Secretary, on the first reporting day of each month, not later than 9:00 a.m. Central Time, the quantity of all dairy commodities processed by the dairy processor during the prior month.  
(2)PublicationThe Secretary shall make the information reported under paragraph (1) available to the public on the first reporting day of the each month, not later than 10:00 a.m. Central Time, categorized by location and product characteristics. .  
IXMiscellaneous Provisions 
901.National organic transition and stewardship incentive program 
(a)Program required 
(1)In generalOf the funds of the Commodity Credit Corporation, the Secretary of Agriculture (acting through the Natural Resources Conservation Service) shall use $50,000,000 for each of the fiscal years 2008 through 2013, to remain available until expended, to establish a national organic agriculture conversion and stewardship incentives program to assist producers developing and implementing organic infrastructure and practices for conversion of land and animals to certified organic production and for the adoption of advanced organic farming conservation systems.  
(2)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish a program to reimburse producers for the costs of conversion and technical assistance to organic food production as defined at the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.)  
(3)ProgramUnder the program established under paragraph (2), the Secretary (acting through the Natural Resources Conservation Service) shall use $50,000,000 for each of the fiscal years 2008 through 2013 to assist producers developing and implement infrastructure, practices and activities necessary to conversion land and animals to meet the requirements of the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.)  
(b)Incentive paymentsDuring each of the 2008 through 2013 fiscal years, the Secretary shall provide incentive payments to producers who enter into contracts with the Secretary under the program.  
(c)Eligible practices and activitiesThe Secretary shall provide payments for: 
(1)Organic practices and activities during conversion to certified organic production consistent with an approved Organic System Plan to conversion to certified organic crops and livestock production and handling under the national organic production program established under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.).  
(2)Advanced organic practices consistent with an approved Organic System Plan.  
(3)Organic animal welfare measures, so long as such practices and activities are necessary to implement an organic practice standard and are consistent with an approved plan to transition to certified organic production.  
(4)Technical assistance, including the costs of developing an approved Organic System Plan under this section.  
(5)Farm infrastructure necessary to implement organic practice standards, including livestock watering facilities and fencing, so long as such infrastructure is consistent with an approved Organic System Plan.  
(6)Other measures the Secretary, after consulting with the National Organic Technical Committee, determines are appropriate.  
(d)Eligible producers 
(1)Plan submissionTo be eligible for payments under this section, the producer shall develop, submit and implement an Organic System Plan that describes the conservation and environmental purposes to be achieved through conservation practices and activities and that demonstrates an existing market or reasonable expectation of a future market for the organic production and contains expected costs for infrastructure and practices included in conversion.  
(2)ComplianceCompliance with organic certification requirements must be verified by a USDA-Accredited Certifying Agent (ACA) in order for producers to qualify for payments.  
(3)Conversion payments for certified organic producersA certified organic producer under the program shall be eligible for payments to make the conversion to organic production for land and livestock not previously certified organic.  
(e)Limitations on payments 
(1)In generalExcept as provided in (2) and (3), an individual or entity may not receive, directly or indirectly, cost-share or incentive payments under this section that, in the aggregate, exceed $10,000 per year, for a period not to exceed four years.  
(2)Specialty cropsIn the case of an individual or entity who annually produces three or more types of specialty crops, the individual or entity may not receive, directly or indirectly, cost-share or incentive payments under this section that, in the aggregate, exceed $20,000 per year, for a period not to exceed four years.  
(3)DairyIn the case of an individual or entity whose principal farming enterprise is dairy, the individual or entity may not receive, directly or indirectly, cost-share or incentive payments under this section that, in the aggregate, exceed $20,000 per year, for a period not to exceed four years.  
(f)Suspension authorityTo ensure orderly and continued growth in organic farming, the following requirements apply: 
(1)Prior to each fiscal year and no later than October 1st of each year, the Secretary shall publish organic commodity specific assessments analyzing the domestic production and consumption, import and export organic market demand and growth potential for each organic commodity and the anticipated number and total amount of new reimbursements for the following year affecting each commodity.  
(2)The Secretary shall not enroll new producers under this subsection if, for any particular agricultural commodity, any new producers would produce an increased amount of that agricultural commodity that the Secretary finds is reasonably anticipated to affect the continuing economic viability of farmers currently certified under the national organic production program or would create unreasonable geographic disparities in the distribution of reimbursements provided under this section.  
(g)Technical and educational assistanceThe Secretary shall provide not less than 50 percent of the total program funds from the funds provided by this section for technical and educational assistance, of which not less than 50 percent shall be used for cooperative agreements with qualified non-profit and non-governmental organizations and consultants.  
(h)National Program ReviewIn conjunction with the National Organic Technical Committee, the Secretary shall conduct a National Program Review, including public hearings. This review and shall be initiated within four years from the start of this program and shall evaluate and make recommendations; to resolve any program deficiencies, redress any under served states, commodities, regions and to ensure that the program is contributing positively to the profitability of small and intermediate producers and existing organic producers.  
(i)AppealsAn applicant seeking conversion assistance under this section has the right to appeal an adverse decision by the Secretary with regard to an application for assistance, as provide in Section 275 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6991–7002).  
(j)ReportingNot later than March 1 of each year, the Secretary shall submit to Congress and the National Organic Technical Committee a report detailing State-by-State expenditures on conversion assistance, including the number of producers served by the program, the practices implemented, an assessment of the impacts of the program on organic food production, and recommended reforms, if any.  
902.National organic technical committee 
(a)EstablishmentThe Secretary shall establish a National Organic Technical Committee to oversee development and implementation of the National Organic Conversion and Stewardship Incentive Program required by section 901 and to improve the organic agriculture interface with all other conservation programs and activities administered by the NRCS, including development of criteria for the approval of qualified organic technical advisors. The committee must take into account the regional and industry competitiveness and economic growth potential for industry sectors.  
(b)MembershipThe membership of the National Organic Technical Committee shall be comprised of: 
(1)Three organic farmers.  
(2)Two organic certifying agents.  
(3)One organic inspector.  
(4)One representative of an environmental organization knowledgeable about organic agriculture.  
(5)One scientist with expertise in conservation planning.  
(6)One industry representative from organic retailer/wholesaler.  
903.National organic certification cost share programSection 10606 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 6523) is amended to read as follows: 
 
10606.National organic certification cost share program 
(a)In generalOf funds of the Commodity Credit Corporation, the Secretary of Agriculture (acting through the Agricultural Marketing Service) shall use $15,000,000 for fiscal year 2008, to remain available until expended, to establish a national organic certification cost-share program to assist producers and handlers of agricultural products in obtaining certification under the national organic production program established under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.).  
(b)Federal share 
(1)In generalSubject to paragraph (2), the Secretary shall pay under this section not more than 75 percent of the costs incurred by a producer or handler in obtaining certification under the national organic production program, as certified to and approved by the Secretary.  
(2)Maximum amountThe maximum amount of a payment made to a producer or handler under this section shall be $750.  
(c)ReportingThe Secretary shall provide an annual report to Congress by March of each year, detailing the state-by-state expenditures under this program, including the number of producers and handlers served by the program in the previous fiscal year.  
(d)Recordkeeping Requirements 
(1)In generalThe Agricultural Marketing Service shall keep accurate, up-to-date records of requests and disbursements from the program, as well as to require accurate and consistent record-keeping from the States (or other entities) receiving program payments.  
(2)Federal RequirementsWithin 30 days of the closing date for States to request funding, the Agricultural Marketing Service shall— 
(A)enumerate the States requesting funding, along with the amount of their requests; and  
(B)distribute the funding to the States.  
(3)State RequirementsAnnual funding requests from each State should include data from the previous year’s program, including— 
(A)a detailing of which entities requested reimbursement, and how much those reimbursements were for, as well as any discrepancies between requests and fulfillments;  
(B)data to back up increases in requests expected in the coming year, including information from certifiers, or other data showing growth projections; and  
(C)justifications as to why an annual request is below the previous year’s request. .  
904.Exclusion of 100 percent of gain on sales of development rights or conservation easments on agricultural land to eligible entities for conservation purposes 
(a)In generalPart I of subchapter P of chapter 1 of the Internal Revenue Code of 1986 (relating to treatment of capital gains) is amended by adding at the end the following new section: 
 
1203.100-percent exclusion of gain on sales of development rights or conservation easements on agricultural land to eligible entities for conservation purposes 
(a)ExclusionGross income shall not include 100 percent of any gain from the sale of development rights or a conservation easement that is a permanent deed restriction and requires that the land subject to the deed restriction be made available for agricultural purposes if— 
(1)such land or interest in land was owned by the taxpayer or a member of the taxpayer’s family (as defined in section 2032A(e)(2)) at all times during the 3-year period ending on the date of the sale, and  
(2)such land or interest in land is being acquired by an eligible entity which provides the taxpayer, at the time of acquisition, a written letter of intent which shall include the following statement: The purchaser’s intent is that this acquisition will serve the conservation purpose specified in clause (iii) (II) of section 170(h)(4)(A) of the Internal Revenue Code of 1986 and the land will remain available for agricultural production..  
(b)Eligible entityFor purposes of this section, the term eligible entity means— 
(1)any agency of the United States or of any State or local government, or  
(2)any other organization that— 
(A)is organized and at all times operated principally for one or more of the conservation purposes specified in clause (i), (ii), or (iii) of section 170(h)(4)(A),  
(B)is described in section 501(c)(3) and exempt from tax under section 501(a), and  
(C) 
(i)meets the requirements of section 509(a)(2), or  
(ii)meets the requirements of section 509(a)(3) and is controlled by an organization described in section 509(a)(2).  
(c)DefinitionsFor purposes of this section— 
(1)FarmlandThe term farmland includes all land capable of being used for agricultural production and is comprised of at least 50 percent of any combination of prime, unique, or statewide important farmland.  
(2)Prime farmlandThe term prime farmland means land that has the best combination of physical and chemical characteristics for producing food, feed, fiber, forage, oilseed, and other agricultural crops with minimum inputs of fuel, fertilizer, pesticides, and labor, and without intolerable soil erosion, as determined by the Secretary of Agriculture. Prime farmland includes land that possesses such characteristics but is being used currently to produce livestock and timber. It does not include land already in or committed to urban development or water storage.  
(3)Unique farmlandThe term unique farmland means land other than prime farmland that is used for production of specific high-value food and fiber crops, as determined by the Secretary of Agriculture. It has the special combination of soil quality, location, growing season, and moisture supply needed to economically produce sustained high quality or high yields of specific crops when treated and managed according to acceptable farming methods. Examples of such crops include citrus, tree nuts, olives, cranberries, fruits, and vegetables.  
(4)Statewide important farmlandThe term Statewide important farmland means farmland, other than prime or unique farmland, that is of Statewide or local importance for the production of food feed, fiber, forage, or oilseed crops, as determined by the appropriate State or unit of local government agency or agencies, and that the Secretary of Agriculture determines should be considered as farmland for the purposes of this section.  
(5)Stock in holding corporationsFor purposes of this section, the term farmland or an interest in farmland shall include stock in any corporation, if the fair market value of the corporation’s farmland or interests in farmland equals or exceeds 90 percent of the fair market value of all of such corporation’s assets at all times during the 3-year period ending on the date of the sale. .  
(b)Conforming amendmentThe table of sections for part I of subchapter P of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item: 
 
 
Sec. 1203. 100-percent exclusion of gain on sales of development rights or conservation easements on agricultural land to eligible entities for conservation purposes.  .  
(c)Effective dateThe amendments made by this section shall apply to sales occurring on or after the date of enactment of this Act.  
905.Establishment of research grants program for producers to improve survivability of speciality crops and livestock 
(a)EstablishmentThe Secretary of Agriculture shall establish a program to award grants to eligible entities to improve the survivability of United States specialty crops, forests, and domestic livestock against invasive species and emerging pathogenic organisms that have entered or are likely to enter the United States.  
(b)Eligible entitiesThe Secretary of Agriculture shall determine eligible entities for grants under this section. Such entities shall include the following: 
(1)Nonprofit United States trade organizations and foundations.  
(2)Nonprofit State and regional organizations.  
(3)United States agricultural cooperatives, commodity boards and commissions, university research and extension programs.  
(4)Small United States businesses in the specialty crop, forest, and livestock industries with requisite expertise.  
(c)Use of fundsFunds from grants under this program shall be used for one or more of the following: 
(1)Research that addresses plant breeding, genetics, and genomics to improve specialty crop characteristics, such as environmental responses and tolerances and pest and disease management.  
(2)Research and efforts to identify threats from invasive species and emerging pathogenic organisms that are detrimental to United States specialty crops, United States forest species, or domestic livestock, including early pest detection and migration surveillance programs.  
(3)Development and implementation of regional, industry-specific strategic plans to prevent, eradicate, or contain invasive species or emerging pathogenic organisms threats after such threats have been identified.  
(4)Research regarding methods of prevention, eradication, containment, and detection of invasive species or emerging pathogenic organisms.  
(d)Funding 
(1)Amounts availableOf the funds of the Commodity Credit Corporation, the Secretary of Agriculture shall make available $100,000,000 for each of fiscal years 2008 through 2013 to carry out this section.  
(2)Federal costsFederal costs shall not exceed 50 percent of the total cost of a research project funded under this section.  
906.National clean plant network 
(a)EstablishmentThere is established in the Department of Agriculture, as part of the Cooperative State Research, Education, and Extension Service, a program to be known as the National Clean Plant Network. The Secretary of Agriculture shall use the network to develop a sustainable national funding source for clean planting stock programs for horticultural crops determined by the Secretary to be of priority for the United States. Such funding shall be used to award grants to entities that have the expertise, facilities, and climate necessary to efficiently produce, maintain, and distribute healthy planting stock for specialty crops.  
(b)PrioritiesSection 1408A(c) of the Specialty Crops Competitiveness Act of 2004 (7 U.S.C. 3123a(c)) is amended by adding at the end the following: 
 
(4)Priorities for Federal research activities related to United States specialty crops. .  
(c)FundingOf the funds of the Commodity Credit Corporation, the Secretary of Agriculture shall make available $5,000,000 for each of fiscal years 2008 through 2012 to carry out this section.  
907.Early pest detection and surveillance improvement program 
(a)Cooperative agreements authorizedThe Secretary of Agriculture shall enter into a cooperative agreement with each State department of agriculture that agrees to conduct early pest detection surveillance activities in accordance with guidelines established under the Cooperative Agricultural Pest Survey program of the Department of Agriculture. These activities of the Department of Agriculture of a state may include inspection and surveillance of domestic plant shipments between that State and other States, provided that such inspections do not mpede the reasonable flow of interstate commerce and any such activities resulting in quarantine of a shipment is solely based on sound science.  
(b)ConsultationThe Secretary shall consult with the National Plant Board and the National Association of State Departments of Agriculture in carrying out this section.  
(c)Base funds under agreementsThe Secretary shall provide each State department of agriculture with which the Secretary enters into a cooperative agreement under this section not less than $250,000 for each of fiscal years 2008 through 2012.  
(d)Additional funds; special considerationsIn addition to funds provided under subsection (c), the Secretary shall provide funds to a State department of agriculture that the Secretary determines is in a State that has a high risk of being affected by one or more pest, based on the following factors: 
(1)The number of international airports and maritime facilities in that State.  
(2)The volume of international passenger and cargo entry into that State.  
(3)The geographic location of that State and if such location is conducive to agricultural pest and disease establishment due to the climate or crop diversity of that State.  
(4)Whether the Secretary has declared an emergency in that State pursuant to section 442 of the Plant Protection Act (7 U.S.C. 7772) due to an agricultural pest or disease of Federal concern.  
(5)Such other factors as the Secretary considers appropriate.  
(e)Use of funds 
(1)Pest detection and surveillance activitiesA State department of agriculture that receives funds under this section shall use the funds to carry out early pest detection and surveillance activities to prevent the introduction of a pest or facilitate the eradication of a pest.  
(2)SubagreementsNotwithstanding this section, a State department of agriculture may use funds received under subsection (c) or (d) to enter into subagreements with political subdivisions in such State that have legal responsibilities relating to agricultural pest and disease surveillance.  
(3)Treatment of fundsNot more than 5 percent of the funds provided under subsection (c) or (d) may be used for administrative costs to carry out a cooperative agreement under this section.  
(f)No effect on pilt paymentsThe receipt of funds by the Department of Agriculture under this section shall have no effect on the amount of any payment received by the State of such State Department of Agriculture under chapter 69 of title 31, United States Code.  
(g)FundingThe Secretary shall use $50,000,000 of the funds of the Commodity Credit Corporation for each of fiscal years 2008 through 2012 to carry out this section.  
(h)DefinitionsIn this section: 
(1)State department of agricultureThe term State department of agriculture means an agency of a State that has a legal responsibility to perform early pest detection and surveillance activities.  
(2)Early pest detection and surveillanceThe term early pest detection and surveillance means the full range of activities undertaken to find newly introduced pests, whether new to the United States or new to certain areas of the United States, before the pests become etablished, or before pest infestations become too large and costly to eradicate or control.  
(3)PestThe term pest has the meaning given the term plant pest in section 403(14) of the Plant Protection Act (7 U.S.C. 7702(14)).  
 
